EXECUTION VERSION


PURCHASE AGREEMENT
by and among
KING KYLIE HOLDINGS, LLC
KMJ 2018 IRREVOCABLE TRUST
KYLIE JENNER INC.
KING KYLIE, LLC
COTY INC.
and
solely for the purpose of Section 6.7 and Section 6.13,
KKJ 2018 IRREVOCABLE TRUST
Dated as of November 18, 2019







1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Article I
DEFINITIONSSection 1.1 Certain Matters of Construction
2
Section 1.2 Certain Definitions
3
Article II
PURCHASE AND SALESection 2.1 Purchase and Sale of the Sale Interests; Purchase
Price
15
Section 2.2 The Closing
15
Section 2.3 Closing Deliverables
15
Section 2.4 Purchase Price Adjustment
17
Section 2.5 Tax Withholding
20
Section 2.6 Tax Treatment
20
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER GROUP PARTIESSection 3.1 Organization
21
Section 3.2 Power and Authorization; Enforceability
21
Section 3.3 No Violation or Approval; Consents
21
Section 3.4 Title to Sale Interests
22
Section 3.5 Litigation
22
Section 3.6 Brokers
22
Section 3.7 Certain Acknowledgements
22
Section 3.8 No Other Representations and Warranties
22
Article IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND KJI
Section 4.1 Organization
23
Section 4.2 Power and Authorization; Enforceability
23
Section 4.3 Capitalization
24
Section 4.4 No Violation or Approval
24
Section 4.5 Financial Statements; Internal Controls
25
Section 4.6 No Undisclosed Liabilities
26
Section 4.7 Ordinary Course of Business; No Material Adverse Effect
26
Section 4.8 Taxes
26
Section 4.9 Property
29
Section 4.10 Compliance with Laws
30
Section 4.11 Benefit Plans
30
Section 4.12 Intellectual Property
31
Section 4.13 Permits
33
Section 4.14 Labor and Employment
33

1



--------------------------------------------------------------------------------




Section 4.15 Environmental Matters
35
Section 4.16 Material Contracts
36
Section 4.17 Litigation
38
Section 4.18 Insurance
38
Section 4.19 Brokers
38
Section 4.20 Related-Party Transactions
38
Section 4.21 Title, Condition and Sufficiency of Assets
39
Section 4.22 Customers
39
Section 4.23 Product Liability
40
Section 4.24 Data Protection and Cyber Security
40
Section 4.25 Anti-Corruption Compliance, International Trade, and Anti-Money
Laundering
41
Section 4.26 Certain Acknowledgements
42
Section 4.27 No Other Representations and Warranties
42
Article V
REPRESENTATIONS AND WARRANTIES OF INVESTOR
Section 5.1 Organization
43
Section 5.2 Power and Authorization; Enforceability
43
Section 5.3 No Violation or Approval; Consents
43
Section 5.4 Litigation
44
Section 5.5 Sufficiency of Funds
44
Section 5.6 Brokers
44
Section 5.7 Compliance with Securities Laws
44
Section 5.8 Certain Acknowledgements
44
Section 5.9 No Other Representations and Warranties
44
Article VI
COVENANTS OF THE PARTIES
Section 6.1 Conduct of Business Prior to the Closing
45
Section 6.2 Appropriate Actions; Governmental Approval
48
Section 6.3 Public Announcements
49
Section 6.4 Transaction Expenses
50
Section 6.5 Access to Information
50
Section 6.6 Treatment of Related-Party Contracts
50
Section 6.7 Reorganization
50
Section 6.8 Exclusive Dealing
51
Section 6.9 King Kylie DISC, Inc
51
Section 6.10 Business Confidential Information
51
Section 6.11 Release
52
Section 6.12 Tax Matters
52
Section 6.13 KMJ and KKJ Trust Matters
58
Section 6.14 Notification of Certain Matters
58
Section 6.15 Representation and Warranty Insurance
58

2



--------------------------------------------------------------------------------




Section 6.16 Minimum Cash Amount
58
Section 6.17 Further Assurances
59
Article VII
CONDITIONS TO CLOSING
Section 7.1 Conditions to the Obligations of the Parties
59
Section 7.2 Additional Conditions to the Obligations of Investor
59
Section 7.3 Additional Conditions to the Obligations of the Seller Group Parties
and the Company
60
Section 7.4 Frustration of Conditions
61
Article VIII
TERMINATION
Section 8.1 Termination
61
Section 8.2 Effect of Termination
62
Article IX
INDEMNIFICATION
Section 9.1 Indemnification by Seller Group Parties
63
Section 9.2 Survival
63
Section 9.3 Indemnification Procedures
64
Section 9.4 Limitations
66
Section 9.5 Materiality
66
Section 9.6 Exclusive Remedy
66
Article X
MISCELLANEOUS
Section 10.1 Notices
67
Section 10.2 Entire Agreement
69
Section 10.3 Severability
69
Section 10.4 Amendment
69
Section 10.5 Parties in Interest
69
Section 10.6 Assignment
69
Section 10.7 Governing Law
69
Section 10.8 Consent to Jurisdiction
70
Section 10.9 Waiver of Jury Trial
70
Section 10.10 Specific Enforcement
71
Section 10.11 No Waiver
71
Section 10.12 Negotiation of Agreement
71
Section 10.13 Headings
71
Section 10.14 Counterparts; Electronic Signature
71
Section 10.15 Waiver of Conflicts; Privilege
72
Section 10.16 Non-Recourse
72



3



--------------------------------------------------------------------------------



EXHIBITS
Exhibit A Form of IP Assignment Agreement
Exhibit B Form of Trademark License Agreement
Exhibit C Form of Persona License Agreement
Exhibit D Form of Amended and Restated LLC Agreement
Exhibit E Form of Services Agreement with KKJ
Exhibit F Form of Services Agreement with KMJ
Exhibit G Form of Evergreen Collaboration Agreement
Exhibit H Seller’s Percentage Portion
Exhibit I New K Skin Holding Company Joinder


SCHEDULES


Schedule 4.16(b)  Terminated Commercial Contracts
Schedule 6.3   Public Announcements
Schedule 6.7  Reorganization Plan
Schedule 6.12(g) Purchase Price Allocation Methodology
Schedule 7.2(f)  Consents
Schedule 9.1(a)(ii)  Indemnification by Seller Group Parties



4



--------------------------------------------------------------------------------



INDEX OF TERMS
Term         Section

        

$1.1A&R LLC AgreementRecitalsAccounting Principles1.2Acquisition
Transaction6.9Action1.2Affiliate1.2AgreementPreambleAntitrust Laws1.2Base
Purchase Price2.1(a)Beauty and Cosmetics Field1.2Business1.2Business
Confidential Information6.9Business Day1.2Business Group Companies1.2Business
Group Companies Reference Balance Sheets4.5(a)Business Group Company1.2Business
Group Subsidiary4.3(b)Cash1.2Certification of Trust6.13Closing2.2Closing
Date2.2Closing Purchase Price2.1(b)(i)Code1.2CompanyPreambleCompany Equity
Interests4.3(a)Company Fundamental Representations1.2Company Personnel1.2Company
Plan1.2Company Policies4.14(h)Company Transaction Expenses1.2Company’s
Knowledge1.2Company’s Reference Balance Sheet4.5(a)Contemplated
Transactions1.2Contract1.2Contributor4.12(f)Cooley2.2Data Protection Laws1.2




--------------------------------------------------------------------------------




Deal Communications10.15(d)Direct Claim Notice9.4(a)DISC4.8(j)Disclosure
Schedules1.2Dispute Notice2.4(c)dollars1.1Effect1.2Embargoed Countries4.25(b)End
Date8.1(b)Enforceability Exceptions3.2Environmental Laws1.2Environmental
Permits1.2Equity Interests1.2ERISA1.2ERISA Affiliate1.2Estimated Balance
Sheet2.4(b)Estimated Cash2.4(a)Estimated Closing Statement2.4(a)Estimated
Company Transaction Expenses2.4(a)Estimated Indebtedness2.4(a)Evergreen
Collaboration AgreementRecitalsExchange Act1.2Existing
Sellers1.2Expense1.2FCPA4.25(a)FDA4.23(b)Final Allocation Schedule6.12(f)Final
Cash2.4(e)Final Closing Date Balance Sheet2.4(e)Final Company Transaction
Expenses2.4(e)Final Indebtedness2.4(e)Financial Statements4.5(a)FIRPTA
Certificate2.3(a)(xii)Food and Drug Law1.2Fraud1.2Fundamental
Representations1.2GAAP1.2GDPR1.2Governmental Authority1.2Governmental Filings
and Approvals3.3(a)(i)Governmental Order1.2

6



--------------------------------------------------------------------------------




Hazardous Materials1.2HSR Act1.2Identified Nexus
Jurisdiction6.12(h)Improvements4.9(c)Indemnified Party9.4Indemnifying
Party9.4(a)Independent Accounting Firm1.2Initial Press Release6.3Intellectual
Property1.2Interim Financial Statements4.5(a)InvestorPreambleInvestor
Confidentiality Agreement1.2Investor Fundamental Representations1.2Investor
Indemnified Parties1.2Investor Material Adverse Effect1.2IP Assignment
AgreementRecitalsIRS1.2Joinder Agreement2.3(a)(x)K Skin1.2K Skin’s Reference
Balance Sheet4.5(a)Key Executives1.2KJIPreambleKK HoldingsPreambleKKJRecitalsKKJ
Services AgreementRecitalsKKJ Trademarks1.2KKJ TrustPreambleKMJRecitalsKMJ
Services AgreementRecitalsKMJ TrustPreambleKnowledge of JC Investor1.2Knowledge
of Seller Group Parties1.2Knowledge of the Company1.2Kylie Cosmetics,
LLC2.3(a)(xiii)Law1.2Leased Real
Property4.9(b)Liability1.2Lien1.2Likeness1.2Losses1.2Material Adverse Effect1.2

7



--------------------------------------------------------------------------------




Material Contracts4.16(a)Material Customers4.22(a)Material
Suppliers4.22(b)Members1.2New K Skin Holding Company1.2New King Kylie Holding
Company1.2Nexus Study6.12(h)Ordinary Commercial Contract4.8(f)Organizational
Documents1.2Permits4.13Permitted Liens1.2Person1.2Persona License
AgreementRecitalsPost-Closing Adjustment2.4(f)Post-Closing
ContributionRecitalsPre-Closing Period6.1(a)Pre-Closing Tax
Contest1.2Pre-Closing Tax Period1.2Pre-Closing Tax Return1.2Preliminary
Cash2.4(b)Preliminary Closing Date Balance Sheet2.4(b)Preliminary Closing Date
Balance Sheet Documents2.4(b)Preliminary Company Transaction
Expenses2.4(b)Preliminary Indebtedness2.4(b)Privileged Deal
Communications10.15(d)Products1.2Purchase and Sale1.2Purchase Price2.4(f),
2.1(a)Purchase Price Allocation6.12(f)Purchaser Parties10.15(b)Real Property
Lease4.9(b)Reference Balance Sheet Date1.2Registered IP4.12(a)Related-Party
Transactions4.2Reorganization6.7Reorganization Documentation6.7Reorganization
Plan6.7Representative1.2Sale InterestsRecitalsSales Tax1.2Sanctions4.25(b)

8



--------------------------------------------------------------------------------




Securities Act1.2Seller Group Indemnified Parties1.2Seller Group
PartiesPreambleSeller Group Parties Fundamental Representations1.2Seller Group
Parties Knowledge1.2Seller Material Adverse Effect1.2Seller’s Percentage
Portion1.2SellersPreambleSenior Executive1.2Straddle Period1.2Straddle Tax
Contest1.2Straddle Tax Return1.2Subsidiaries1.2Tax1.2Tax Claim6.12(d)Tax
Consultant6.12(h)Tax Returns1.2Taxing Authority1.2Tentative Nexus
Jurisdiction6.12(h)Third-Party Claim9.4(b)Third-Party Claim Notice9.4(b)Trade
Secrets1.2Trademark License AgreementRecitalsTrademarks1.2Transaction
Documents1.2Transfer Taxes1.2Treasury Regulations1.2VDA Procedures6.12(h)WARN
Act4.14(b)Willful Breach1.2

















9



--------------------------------------------------------------------------------



PURCHASE AGREEMENT
This PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
November 18, 2019, by and among King Kylie Holdings, LLC, a California limited
liability company (“KK Holdings”); Kristen M. Jenner, Trustee of the KMJ 2018
Irrevocable Trust dated May 31, 2018, (“KMJ Trust”), Kylie Jenner, Inc., a
California corporation (“KJI”, together with KK Holdings and KMJ Trust and upon
the consummation of the Reorganization, New K Skin Holding Company, the
“Sellers” or the “Seller Group Parties”); King Kylie, LLC, a Delaware limited
liability company (the “Company”); Kylie Jenner, Trustee of the KKJ 2018
Irrevocable Trust dated May 31, 2018, (“KKJ Trust”) solely for the purpose of
Section 6.7 and Section 6.13, and Coty Inc., a Delaware corporation
(“Investor”).
RECITALS
WHEREAS, KMJ Trust and KK Holdings collectively own all of the issued and
outstanding Equity Interests of the Company;
WHEREAS, the Seller Group Parties will cause the transactions described in the
Reorganization Plan to be consummated no later than immediately prior to the
Closing, resulting in, among other things, (a) K Skin becoming a wholly owned
Subsidiary of the Company; (b) KMJ Trust’s Equity Interests in the Company being
converted from profit interests into capital interests; (c) Kylie K. Jenner
(“KKJ”), KJI and the Company entering into that certain Trademark License
Agreement, in substantially the form attached as Exhibit B hereto (the
“Trademark License Agreement”), which will provide the Company with the
exclusive rights to use the KKJ Trademarks in the Beauty and Cosmetics Field;
and (d) KKJ, KJI and the Company entering into that certain Persona License
Agreement, in substantially the form attached as Exhibit C hereto (the “Persona
License Agreement”), which will provide the Company with the exclusive rights to
use KKJ’s Likeness in the Beauty and Cosmetics Field;
WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement (a) KK Holdings and KMJ Trust wish to sell to Investor and Investor
wishes to purchase, after giving effect to the Reorganization, from KK Holdings
and KMJ Trust fifty-one percent (51%) of their respective Equity Interests of
the Company; (b) KJI wishes to sell to Investor, and Investor wishes to purchase
from KJI fifty-one percent (51%) of the Equity Interests of the Company that KJI
will receive in the Reorganization; and (c) KMJ Trust and KKJ Trust wish to
cause New K Skin Holding Company to sell to Investor and Investor wishes to
purchase from New K Skin Holding Company fifty-one percent (51%) of the Equity
Interests of the Company that New K Skin Holding Company will receive in the
Reorganization (the Equity Interests referenced in the above clauses (a), (b)
and (c), collectively, the “Sale Interests”) such that immediately following the
Closing but prior to the Post-Closing Contribution (as defined below) Investor
will hold fifty-one percent (51%) and KK Holdings, KMJ Trust, KJI and New K Skin
Holding Company will collectively hold forty-nine percent (49%), respectively,
of the Equity Interests of the Company which shall together constitute all of
the issued and outstanding Equity Interests of the Company;
1
215097583 v3



--------------------------------------------------------------------------------



WHEREAS, concurrently with the Closing (a) KKJ and the Company will enter into
that certain Services Agreement, in substantially the form attached as Exhibit E
hereto (the “KKJ Services Agreement”); (b) Kristen M. Jenner (“KMJ”) and the
Company will enter into that certain Services Agreement, in substantially the
form attached as Exhibit F hereto (the “KMJ Services Agreement”), (c) Investor
and the Company will enter into that certain Evergreen Collaboration Agreement
and the Inducement Agreement attached thereto, in substantially the form
attached as Exhibit G hereto (the “Evergreen Collaboration Agreement”), and (d)
KKJ, KJI, and the Company will enter into that certain Intellectual Property
Assignment Agreement, in substantially the form attached as Exhibit A hereto
(the “IP Assignment Agreement”), which will provide for the assignment by KKJ
and KMJ to the Company of any Intellectual Property that either KKJ or KMJ owns
and has been used, is used or is held for use in or necessary for the operation
of the Business, other than any rights to the Likeness of KKJ provided to the
Company pursuant to the Persona License Agreement and the KKJ Trademarks
licensed to the Company pursuant to the Trademark License Agreement.
WHEREAS, concurrently with the Closing (a) the Sellers will contribute their
remaining Equity Interests of the Company to the New King Kylie Holding Company
in exchange for Equity Interests in the New King Kylie Holding Company (the
“Post-Closing Contribution”); and (b) New King Kylie Holding Company and
Investor will enter into that certain First Amended and Restated Limited
Liability Company Agreement of the Company, in substantially the form attached
as Exhibit D hereto (the “A&R LLC Agreement”) which will provide for the
management of the business affairs of the Company post-Closing and obligations
of the parties thereto to each other, and certain other matters.
NOW, THEREFORE, in consideration of the premises, representations and warranties
and mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties agree as follows:
Article I
DEFINITIONS
Section 1.1 Certain Matters of Construction. For purposes of this Agreement,
except as specified otherwise, the words “hereof,” “herein,” “hereunder” and
words of similar import will refer to this Agreement as a whole and not to any
particular Section or provision of this Agreement, and reference to a particular
Section of this Agreement will include all subsections thereof. Unless the
context otherwise requires, the word “party” will refer to each of the Seller
Group Parties and Investor. The word “including” means including without
limitation. Definitions will be equally applicable to both the singular and
plural forms of the terms defined, and references to the masculine, feminine or
neuter gender will include each other gender. All references in this Agreement
to any Section, Exhibit or Schedule will, unless otherwise specified, be deemed
to be a reference to a Section, Exhibit or Schedule of or to this Agreement, in
each case as such may be amended in accordance herewith, all of which are made a
part of this Agreement. Unless otherwise provided, references to a particular
statute or regulation include all rules and regulations thereunder and any
predecessor or successor statute, rules or regulation, in
2



--------------------------------------------------------------------------------



each case as amended or otherwise modified from time to time. The terms
“dollars” and “$” mean United States dollars. Reference to “day” or “days” are
to calendar days. Any reference to “writing” or comparable expressions includes
a reference to facsimile transmission, email or comparable means of
communication. Where used with respect to information, the phrases “delivered”
and “made available” mean that the information referred to has been physically
or electronically delivered to the relevant parties.
Section 1.2 Certain Definitions. For purposes of this Agreement, the following
terms will have the following meanings:
“Accounting Principles” means the accounting principles, procedures, policies,
practices and methods applied by the Company in the preparation of the Financial
Statements, which are prepared on an accrual basis of accounting with revenue
and cost of sales recognized when product is shipped and expenses recorded as
incurred.
“Action” means any claim, charge, suit, litigation, action, investigation,
arbitration, audit, notice of violation or other proceeding brought by or before
any Governmental Authority.
“Affiliate” means, when used with reference to a specific Person, any Person
that, directly or indirectly, or through one or more intermediaries, owns or
controls, is owned or controlled by, or is under common ownership or common
control with, such specific Person, including in the case of any of the Seller
Group Parties, KKJ and KMJ, Kristen M. Jenner, Trustee of The Cat in the Hat
Family Trust dated October 8, 2014, KKJ Trust and Affiliates of KKJ and KMJ. As
used herein, “control” means the power to direct the management or affairs of a
Person and “ownership” means the beneficial ownership of more than 50% of the
equity securities of the Person. Notwithstanding the foregoing, none of the
Company or any subsidiary of the Company shall be deemed an Affiliate of any
Member or its Affiliates.
“Antitrust Laws” means any supranational, national, federal, state, provincial
or local Laws designed or intended to prohibit, restrict or regulate actions
having the purpose or effect of monopolizing or restraining trade or lessening
competition in any other country or jurisdiction, including the HSR Act, the
Sherman Act, the Clayton Act, and the Federal Trade Commission Act, in each
case, as amended, and other similar competition or antitrust laws of any
jurisdiction other than the United States.
“Beauty and Cosmetics Field” means the business of creating, developing,
labeling, packaging, manufacturing, producing, distributing, selling, offering,
marketing, advertising, and promoting all cosmetics, skincare, nail-care, and
hair-care products and services, including personal makeup, cosmetic, cleansing,
moisturizing, deodorizing, and fragrance products, and products, accessories and
tools related to the foregoing, including cosmetic and toiletry bags and
organizers, makeup applicators, tweezers, makeup brushes, makeup mirrors, beauty
cleaning sprays and solutions, and any other beauty and cosmetic products agreed
to by the Sellers in writing.
“Business” means, collectively, the business and operations of the Business
Group Companies and of KKJ in the Beauty and Cosmetics Field as of the date
hereof and as of the
3



--------------------------------------------------------------------------------



Closing Date, including, but not limited to, the manufacture, development, sale,
distribution, promotion, advertising and marketing of Beauty and Cosmetics
products.
“Business Day” means any day except Saturday, Sunday or any other day on which
banking institutions in New York City, New York and Los Angeles, California are
authorized or required by Law to be closed for business.
“Business Group Companies” means the Company, K Skin and their respective
Subsidiaries and “Business Group Company” means any of the foregoing Persons.
“Cash” means, at any time of determination, without duplication, the aggregate
amount of cash and cash equivalents of the Company and its Subsidiaries,
calculated in accordance with the Accounting Principles. For the avoidance of
doubt, Cash includes the amount of all cash and cash equivalents (including
stocks, bonds, certificates of deposit, U.S. Treasury bills and similar
investments that are marketable securities and short-terms investments) in the
bank and other accounts of the Company net of the amount of all outstanding but
uncleared checks and drafts, but including the amount of all deposits received
but in transit.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Company Fundamental Representations” means the representations and warranties
contained in Section 4.1(a), Section 4.2, Section 4.3, Section 4.4(c), Section
4.7(a)(ii) and Section 4.19.
“Company Personnel” means each current or former director, officer or employee,
or natural person providing personal services as an independent contractor, of
any of Business Group Company.
“Company Plan” means each “employee benefit plan,” as defined in Section 3(3) of
ERISA, whether or not subject to ERISA, and each other benefit or compensation,
deferred compensation, excess benefit, incentive, equity bonus, equity purchase,
equity option, restricted equity, equity appreciation, phantom equity or other
equity or equity-based compensation, retirement, pension, profit sharing,
cafeteria, health savings, flexible spending, welfare, sick leave, medical,
dental, hospitalization, vision, disability, accident, life insurance, death
benefits, post-retirement, transaction bonus, periodic bonus, severance, salary
continuation, employment, individual retention, change in control or fringe
benefit plan, program, policy, agreement or arrangement, in each case, providing
employee benefits or compensation to any Company Personnel in their capacity as
a service provider of a Business Group Company (or their beneficiaries or
dependents) and that is maintained, sponsored or contributed or required to be
contributed to by a Business Group Company or to which a Business Group Company
is a party or has any Liability.
“Company Transaction Expenses” means the aggregate amount (which shall include
any such amounts that will be incurred or become payable at Closing), of all
fees, costs and expenses incurred or subject to reimbursement by the Company or
any of its Subsidiaries or by or on behalf of the Seller Group Parties or any
Affiliate of the Seller Group Parties (to the extent such
4



--------------------------------------------------------------------------------



amounts are a liability of the Company or any of its Subsidiaries) that remain
unpaid as of the Closing in connection with (i) the preparation, negotiation and
execution of the Transaction Documents, (ii) the investigation, pursuit and
consummation of the Contemplated Transactions, and (iii) the process by which
investment proposals were solicited from and negotiated with third parties prior
to the execution and delivery of this Agreement, including in each case all
legal, brokerage, investment banking, accounting, consulting and financial
advisory fees, (iv) all sale, transaction, change in control, retention,
severance, or similar bonuses, compensation or other payments with respect to
Company Personnel directly arising from or otherwise directly triggered by the
consummation of the Contemplated Transactions (together with the employer’s
portion of any employment or payroll Taxes incurred in connection therewith),
(v) any fees, costs and expenses associated with obtaining the release of any
Lien prior to the Closing, (vi) any fees or other amounts payable by the
Company, any Persons holding direct or indirect interests therein, or any of its
Subsidiaries to any Person in connection with obtaining any of the consents set
forth on Schedule 7.2(f), prior to, at or following Closing; and (vii) the 50%
Payment (as described in Schedule 9.1(a)(ii)).
“Company’s Knowledge” or “Knowledge of the Company” means the actual knowledge
of the Key Executives and the knowledge that any such individuals would have
acquired after due inquiry.
“Contemplated Transactions” means the transactions contemplated by the
Transaction Documents, including the Reorganization and the Purchase and Sale.
“Contract” means any legally binding contract, agreement, lease, license,
instrument, note, commitment or undertaking, in each case whether written or
oral.
“Data Protection Laws” means the following Laws to the extent applicable from
time to time: (a) national laws implementing the Directive on Privacy and
Electronic Communications (2002/58/EC); (b) the General Data Protection
Regulation (2016/679) (the “GDPR”) and any national law supplementing the GDPR
and (c) any other data protection or privacy laws, regulations, or regulatory
requirements applicable to the processing of personal data (as amended and/or
replaced from time to time).
“Disclosure Schedules” means the various disclosure schedules to this Agreement
that are being delivered by the Seller Group Parties and the Company in
connection with the execution and delivery hereof.
“Environmental Laws” means any Law or legally binding policy of any Governmental
Authority relating to protection of the environment, pollution, protection of
human health and safety (in respect of exposure to Hazardous Materials) or the
use, handling, storage, disposal or release of Hazardous Materials.
“Environmental Permit” means any permit, approval, qualification, registration,
filing, privilege, franchise, license or other authorization required under any
Environmental Law to own, lease, occupy or operate the Leased Real Property or
the business of the Business Group Companies as currently conducted.
5



--------------------------------------------------------------------------------



“Equity Interests” means any and all (i) shares, interests, participations or
other equivalent securities (however designated) of capital stock or other
voting securities of a corporation, any and all equivalent or analogous
ownership (or profit securities) or voting interests in a Person (other than a
corporation) including membership interests, limited liability company
interests, partnership interests or profit interests; (ii) securities
convertible into or exchangeable for shares, interests, participations or other
equivalent securities (however designated) of capital stock or voting securities
of (or other securities for ownership or profit or voting interests in) such
Person; and (iii) any and all warrants, rights or options to purchase any of the
foregoing, whether voting or nonvoting, and, in each case, whether or not such
shares, interests, participations, equivalents, securities, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations issued thereunder.
“ERISA Affiliate” means any entity (whether or not incorporated) which together
with the Company or any of its Subsidiaries would be treated as a “single
employer” under Section 414(b), (c), (m), or (o) of the Code.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder.
“Existing Sellers” means KK Holdings and KMJ Trust.
“Expense” means the expenses incurred by an Indemnified Party in connection with
investigating, defending (including through making any counter complaint), any
Third-Party Claim for which an Indemnified Party is entitled to indemnification
hereunder (including court filing fees, court costs, arbitration fees or costs,
witness fees, and reasonable fees and disbursements of legal counsel, expert
witnesses, accountants and other professionals).
“Food and Drug Law” means the Federal Food, Drug and Cosmetic Act of 1938, the
Federal Trade Commission Act, the Fair Packaging and Labeling Act, the Consumer
Products Safety Commissions Poison Prevention Act, the Safe Drinking Water and
Toxic Enforcement Act of 1986 or “Proposition 65” and analogous non-U.S.
Requirements of Law (including, for the avoidance of doubt, the Cosmetics
Regulation (EC) No. 1223/2009 on cosmetic products and Commission Regulation
(EU) No 655/2013 laying down common criteria for the justification of claims
used in relation to cosmetic products, including any amendments thereto and all
relevant guidance in the European Union).
“Fraud” means an act in the making of a representation or warranty expressly set
forth in this Agreement, committed by a Person making such express
representation or warranty, and requires (a) a false representation or warranty
or inaccuracy of fact expressly set forth in the representations and warranties
set forth in this Agreement; (b) actual knowledge that such representation or
warranty is false or inaccurate; (c) an intention to induce the Person to whom
such representation or warranty was made to act or refrain from acting in
reliance upon it; (d) causing that Person, in reasonable reliance upon such
false representation or warranty, to take or
6



--------------------------------------------------------------------------------



refrain from taking action; and (e) causing such Person to suffer damage by
reason of such reliance.
“Fundamental Representations” means the Company Fundamental Representations, the
Investor Fundamental Representations and the Seller Group Parties Fundamental
Representations.
“GAAP” means the United States generally accepted accounting principles in
effect from time to time.
“Governmental Authority” means any federal, state, municipal or local, or
foreign government, or political subdivision thereof, or any multinational
organization or authority, or any other authority, agency or commission entitled
to exercise any administrative, executive, judicial, legislative, police,
regulatory or Taxing Authority or power, any court or tribunal (or any
department, bureau or division thereof), or any arbitrator or arbitral body.
“Governmental Order” means any ruling, award, decision, injunction, judgment,
order, decree, subpoena, determination, writ, stipulation, restriction or
assessment entered, issued or made by any Governmental Authority.
“Hazardous Materials” means petroleum and refined petroleum products, asbestos,
polychlorinated biphenyls, and any other substance defined, designated, listed,
identified or classified as a hazardous waste, hazardous substance, hazardous
material, pollutant, contaminant or toxic or hazardous.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Indemnified Tax” means (i) any and all Taxes of the Company or any Subsidiary
attributable to any Pre-Closing Tax Period and, with respect to any Straddle
Period, the portion of such Straddle Period ending on and including the Closing
Date; (ii) any liability of the Company or any Subsidiary for any and all Taxes
of another Person (other than the Company or any Subsidiary) (A) as a result of
the Company or any Subsidiary being (or having been) on or prior to the Closing
Date a member of an affiliated, consolidated, combined, or unitary group,
including pursuant to Treasury Regulation Section 1.1502-6 or any analogous or
similar state, local, or foreign Laws or (B) imposed on the Company or any
Subsidiary of the Company as a transferee or successor, by Contract (other than
an Ordinary Commercial Contract) or pursuant to any Laws, which Taxes result
from an event or transaction occurring before the Closing; (iv) any and all
Taxes for which Sellers are responsible under Section 6.12(f);(v) such amounts
as are reasonably necessary for Investor to pay the Tax Consultant for the
expenses attributable to the Nexus Study; and (vi) reasonable expenses incurred
with respect to a VDA Procedure (including the fees and expenses of a
third-party advisor engaged to administer such VDA Procedure).
“Indebtedness” means, without duplication, (i) all obligations for borrowed
money, (ii) all obligations evidenced by bonds, debentures, notes or other
similar instruments or debt securities, (iii) all obligations under swaps,
hedges or similar instruments, (iv) the amount of
7



--------------------------------------------------------------------------------



unearned income (amounts received related to an order prior to the actual
shipment of product), less amounts prepaid by the Company on orders of product
for manufacturing, (v) all obligations for the deferred purchase price of any
property or services (other than trade accounts payable and accrued expenses
incurred in the ordinary course of business), (vi) all obligations created or
arising under any conditional sale or other title retention agreement, (vii) all
obligations under leases which shall have been or should be, in accordance with
GAAP, recorded as capital leases, (viii) all obligations in respect of bankers’
acceptances, letters of credit, surety bonds or similar arrangements, to the
extent drawn, (ix) all earned but unpaid severance, bonus, deferred compensation
or similar obligations that are payable to any Company Personnel (together with
any employment or payroll Taxes that would be payable by the employer in
connection therewith), (x) all guarantees of any of the foregoing, and (xi) all
interest, principal, prepayment penalties, premiums, fees or expenses due or
owing in respect of any item listed in clauses (i) through (vi) above; provided,
however, that Indebtedness shall not include Taxes other than Taxes referenced
in clause (ix).
“Independent Accounting Firm” means the dispute resolution group of a nationally
recognized firm of independent certified public accountants selected by Investor
and the Seller Group Parties; provided that, if Investor and the Seller Group
Parties cannot agree on such firm, each shall (i) select one nationally
recognized firm of independent certified public accountants (which may be the
applicable party’s existing accounting firm) and (ii) cause such firm to select,
jointly with the firm selected by the other party, a third nationally recognized
firm of independent certified public accountants, which shall be the
“Independent Accounting Firm” for all purposes of this Agreement.
“Intellectual Property” means all worldwide intellectual property rights of any
kind or nature, whether registered or unregistered, including all (a) patents,
patent applications, invention disclosures and all related continuations,
continuations-in-part, divisionals, reissues, re-examinations, substitutions and
extensions thereof; (b) trademarks, trade names, service marks, logos, slogans,
trade dress, internet domain names, social media identifiers, and other similar
designations of source or origin, together with the goodwill symbolized by any
of the foregoing (“Trademarks”); (c) copyrights and copyrightable subject
matter; (d) trade secrets, processes, techniques, formulas and other proprietary
know-how or confidential information (“Trade Secrets”); (e) rights in computer
programs (whether in source code or object code form), algorithms and all
documentation related to any of the foregoing; (f) rights in any Likeness; (g)
moral rights and rights of attribution and integrity; and (h) all applications
and registrations of the foregoing.
“Investor Confidentiality Agreement” means that certain Non-Disclosure Agreement
entered into between the Company and Investor dated as of November 23, 2017, as
amended by the NDA Side Letter Agreement, entered into between the Company and
Investor dated as of October 14, 2019.
“Investor Fundamental Representations” means the representations and warranties
contained in Section 5.1, Section 5.2, Section 5.3(c) and Section 5.6.
8



--------------------------------------------------------------------------------



“Investor Indemnified Parties” means (i) Investor and its Affiliates, and (ii)
their respective directors, officers, employees, Affiliates, stockholders,
agents, attorneys, representatives, successors and permitted assigns; provided
that the Seller Group Parties and their respective controlled Affiliates shall
not constitute Investor Indemnified Parties.
“Investor Material Adverse Effect” means any event, occurrence, fact or
condition that, individually or in the aggregate, with other events,
occurrences, facts or conditions, has or would reasonably be expected to have a
material adverse effect on the ability of Investor to perform its obligations
under this Agreement, or that would prevent or materially impair or materially
delay the ability of Investor to consummate the Contemplated Transactions in
accordance with the terms of the Transaction Documents.
“IRS” means the Internal Revenue Service.
“K Skin” means Kylie Skin, Inc., a Delaware corporation, and Kylie Skin, LLC as
successor thereto resulting from the Reorganization.
“KKJ Trademarks” means any and all Trademarks that contain or comprise the terms
“Kylie” or “Jenner” or the Likeness of Kylie K. Jenner, or any portion or
combination of the foregoing, or any translations, variations or derivatives, in
whole or in part, of any of the foregoing, including the Trademarks set forth on
Schedule 4.12(a) of the Disclosure Schedules.
“Key Executives” means Kylie K. Jenner and Kristen M. Jenner.
“Knowledge of Investor” means the actual knowledge of Elisheva Jasie and the
knowledge that such individual would have acquired after due inquiry.
“Law” means any foreign or domestic, federal, state or local statute, law,
ordinance, code, rule, regulation, constitution, treaty, convention, agency,
interpretation, agency, guidance or common law or other similar requirement
enacted, adopted, promulgated, issued or applied by any Governmental Authority.
“Liability” means any Indebtedness, liability, debt, obligation, claim, demand,
commitment, damage, judgment, cause of action, deficiency, guaranty,
endorsement, obligation, or other loss, cost or expense of any kind or nature
whatsoever, whether direct or indirect, known or unknown, asserted or
unasserted, absolute or contingent, accrued or unaccrued, matured or unmatured,
liquidated or unliquidated, and whether due or become due and regardless of when
asserted, including all Expenses related thereto.
“Lien” means any lien (statutory or other), encumbrance, mortgage, security
interest, pledge, option, right of first offer or refusal, restriction on
transferability, defect of title, adverse interest, community property interest,
hypothecation, condition, equitable interest, option, deed of trust, easement,
encroachment, right of way, or other claim, charge or encumbrance of any nature
whatsoever on any property or property interest, including any restriction on
the use, voting, transfer, receipt of income or other exercise of any attributes
of ownership; provided that
9



--------------------------------------------------------------------------------



“Lien” shall exclude non-exclusive licenses of Trademarks granted to
distributors in the ordinary course of business.
“Likeness” means name, nickname, autographs/signatures, likeness, image, voice,
depiction, quotes, biographical information, and other rights of publicity and
persona rights, including any portions thereof.
“Losses” means (i) any losses, direct damages, costs, Taxes, settlements,
awards, judgments, fines, assessments or penalties, or other charges of any kind
actually and directly incurred by an Indemnified Party; (ii) any Expenses
associated with any Third-Party Claim and (iii) any reasonable attorneys’ fees
associated with the costs of enforcement; provided, that Losses shall exclude
(x) any special, indirect, consequential (to the extent not reasonably
foreseeable), exemplary or punitive damages and (y) any damages or other Losses
associated with, or based on a theory of, any lost profits, lost opportunities
or diminution in value except in the case of both clauses (x) and (y) in the
case of a party’s obligation to indemnify an Indemnified Party for amounts due
or payable to a third party where any such Losses of the type identified in
clauses (x) or (y) are awarded pursuant to a Third-Party Claim (or settlement
thereof).
“Material Adverse Effect” means any event, occurrence, fact, condition,
circumstance, change, development, result or effect (each, an “Effect”) that,
individually or in the aggregate, with other Effects, (x) has or would
reasonably be expected to have a material adverse effect on the business,
condition, (financial or otherwise), assets (tangible or intangible),
capitalization or results of operations of the Business Group Companies, taken
as a whole or (y) has or would reasonably be expected to have a material adverse
effect on the ability of the Company to perform its obligations under this
Agreement, or would prevent or materially impair or materially delay the ability
of the Company to consummate the Contemplated Transactions on a timely basis in
accordance with the terms hereof; provided, however, that for purposes of
clause (x), “Material Adverse Effect” shall not include any Effect to the
extent, directly or indirectly, arising out of or attributable to: (a) any
changes in general economic, regulatory or political conditions or conditions in
the financial, credit or commodities markets (including changes in interest,
currency exchange rates or tariffs); (b) conditions generally affecting the
industries in which the Business Group Companies operate; (c) acts of war
(whether or not declared), trade war, armed hostilities, terrorism,
cyberterrorism (whether or not sponsored by a Governmental Authority), national
or international calamity or any other similar event, or the escalation or
worsening of any of the foregoing, acts of God or natural disasters; (d) any
failure, in and of itself, of the Business Group Companies to meet, with respect
to any period, or periods, any internal projections, forecasts, estimates or
business plans (provided, that the exception in this clause (d) shall not
prevent or otherwise affect a determination that the Effects underlying such
failure may have given rise or contributed to a Material Adverse Effect); (e)
any action taken pursuant to the requirements of this Agreement at the written
request of Investor or its Affiliates; (f) any enactments of, changes in, or
changes in the interpretation of, applicable Laws or GAAP or other applicable
accounting rules; or (g) the public announcement of the Purchase and Sale
including any impact on relationships with customers, suppliers and/or employees
or other service providers (provided, that the exception in this clause (g)
shall not apply with respect to any
10



--------------------------------------------------------------------------------



representation or warranty that is intended to address the consequences of the
execution or delivery of this Agreement, the performance of obligations
hereunder or the consummation of the transactions contemplated hereby); except,
in the cases of clauses (a), (b), (c) and (f) above, to the extent that any such
Effects have a disproportionate and adverse effect on the Business Group
Companies, taken as a whole, relative to other similarly situated Persons in the
industries in which the Business Group Companies operate.
“Members” shall have the meaning ascribed to such term in the A&R LLC Agreement.
“New K Skin Holding Company” means the Delaware corporation to be formed by the
Seller Group Parties pursuant to the Reorganization Plan.
“New King Kylie Holding Company” means the Delaware corporation to be formed by
the Seller Group Parties.
“Organizational Documents” means, with respect to any Person, the certificate or
articles of incorporation, formation or organization and bylaws, partnership
agreement, limited partnership agreement, limited liability company agreement,
other operating agreement, stockholders’ agreement, Trust Documents or other
similar governing documents of such Person, in each case, as amended through the
date hereof.
“Pass-Through Tax Return” means any income Tax Return filed by or with respect
to the Company or any of its Subsidiaries to the extent that (a) the Company or
any of its Subsidiaries is treated as a pass-through entity for purposes of such
Tax Return, and (b) the results of operations reflected on such Tax Returns are
also reflected on the Tax Returns of the Sellers or the direct or indirect
owners of any Seller, including information returns relating to income Taxes
(including IRS Form 1065 and any Schedule K-1).
“Permitted Liens” means (a) statutory Liens for Taxes (x) not yet due and
payable or (y) the amount or validity of which is being contested in good faith
by appropriate proceedings; provided that in each case adequate reserves have
been established in the Interim Financial Statements, (b) landlords’,
warehousepersons’, mechanics’, suppliers’, repairmens’, materialmens’ and
carriers’ Liens, and other similar Liens arising or incurred in the ordinary
course of business which (x) relate to obligations that are not delinquent or
that are being contested in good faith by appropriate proceedings but only, in
the case of any such contest, to the extent that adequate reserves are being
maintained, and (y) are not, individually or in the aggregate, material to the
business or operations of the Business Group Companies or to the assets thereof
and could not reasonably be expected to result in forfeiture of the encumbered
property, (c) with respect to owned Real Property, (i) easements, covenants,
rights-of-way, claims, restrictions and other encumbrances of record, (ii) title
defects or irregularities, and (iii) matters that would be disclosed by an
accurate survey or inspection of the real property; except, in the case of
clauses (i) – (iii), for any (x) Liens securing an obligation to pay money and
(y) Liens that have a material adverse effect on the use, occupancy, value or
marketability of title of the property encumbered thereby, (d) zoning, building
and other similar restrictions imposed by Law but only to the extent that the
same are not materially violated by any current use, occupancy or activity
conducted by the business or operations of the Business Group Companies
11



--------------------------------------------------------------------------------



or by the assets thereof, and (e) rights, interests, Liens or titles of, or
through, a lessor or sublessor under any lease, sublease or other similar
agreement related to real property.
“Person” means any natural person or any corporation, partnership, limited
liability company, joint venture, estate, trust, company, firm or other legal
entity or Governmental Authority.
“Pre-Closing Tax Contest” means any Tax Claim with respect to any Pre-Closing
Tax Return or solely with respect to a Pre-Closing Tax Period.
“Pre-Closing Tax Period” means any taxable year or period (or, with respect to
any Straddle Period, the portion thereof) that ends on or before the Closing
Date.
“Pre-Closing Tax Return” means all Tax Returns of the Company or any Subsidiary
that relate solely to any Pre-Closing Tax Period, and the portion of any
Pass-Through Tax Returns (including any attachments thereto) for the Straddle
Period reporting operations of the Company through the Closing Date and the sale
of the Sale Interests.
“Products” means all products currently marketed or sold by the Business Group
Companies.
“Purchase and Sale” means the purchase and sale of the Sale Interests
contemplated by this Agreement.
“Reference Balance Sheet Date” means September 30, 2019.
“Representative” means, with respect to any Person, any director, manager,
partner, member, equityholder, officer or employee of such Person and any agent,
attorney, consultant, legal, accounting, financial or other advisor or other
representative authorized by such Person to represent or act on behalf of such
Person.
“Sales Tax” means any sales, use, value-added, ad valorem, goods and services,
or similar tax.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder.
“Seller Group Indemnified Parties” means (i) each Seller Group Party and its
Affiliates, and (ii) in the case of KK Holdings and KJI, its directors,
officers, employees, Affiliates, stockholders, agents, attorneys,
representatives, successors and permitted assigns; provided that, none of the
Company, its Subsidiaries or Investor and their respective controlled Affiliates
shall constitute Seller Group Indemnified Parties.
“Seller Group Parties Fundamental Representations” means the representations and
warranties contained in Section 3.1, Section 3.2, Section 3.3(a)(iii), and
Section 3.6.
12



--------------------------------------------------------------------------------



“Seller Group Parties Knowledge” or “Knowledge of Seller Group Parties” means
the actual knowledge of KKJ and KMJ and the knowledge that KKJ and KMJ would
have acquired after due inquiry.
“Seller Material Adverse Effect” means any event, occurrence, fact or condition
that, individually or in the aggregate, with other events, occurrences, facts or
conditions, has or would reasonably be expected to have a material adverse
effect on the ability of any Seller Group Party to perform its obligations under
this Agreement, or that would prevent or materially impair or materially delay
the ability of a Seller Group Party to consummate the Contemplated Transactions
in accordance with the terms of the Transaction Documents.
“Seller’s Percentage Portion” means the percentage set forth opposite the
applicable Seller’s name on Exhibit H hereto.
“Senior Executive” means any past or current officers of any Business Group
Company, and their respective equivalent successors.
“Straddle Period” means any taxable year or period beginning on or before and
ending after the Closing Date.
“Straddle Tax Contest” means any Tax Claim with respect to any Straddle Tax
Return or any Straddle Period.
“Straddle Tax Return” means any Tax Return of the Company or any Subsidiary with
respect to any Straddle Period, other than the portion of any such Tax Return
included in the definition of Pre-Closing Tax Return.
“Subsidiaries” means with respect to any Person, any corporation, partnership,
limited liability company, trust, company or other legal entity in which such
Person holds directly or indirectly at least fifty percent (50%) of the Equity
Interests of such Person or has the power to elect or direct the election of at
least fifty percent (50%) of the members of the governing body of such entity.
“Tax” means all federal, state, local, and foreign income, gross receipts,
capital stock, franchise, profits, withholding, social security, escheat,
unclaimed property, unemployment, disability, real property, personal property,
stamp, excise, occupation, Sales Tax, transfer, alternative minimum, estimated
or other tax any kind whatsoever (together with all interest, penalties and
additions imposed with respect thereto, whether disputed or not) imposed by any
Governmental Authority, and including any obligations to indemnify or otherwise
contractually assume or succeed to the Tax liability of any other Person (other
than pursuant to an Ordinary Commercial Contract).
“Tax Returns” means returns, reports, forms and information statements filed or
required to be filed with a Governmental Authority (or required to be provided
or filed by a Governmental Authority) relating to any Taxes, including any
schedules or attachments thereto.
13



--------------------------------------------------------------------------------



“Taxing Authority” means the Governmental Authority (and its agents) that
imposes a Tax or requires a Person to file a Tax Return.
“Transaction Documents” means, collectively, this Agreement, the IP Assignment
Agreement, the Trademark License Agreement, the A&R LLC Agreement, the Persona
License Agreement, the KKJ Services Agreement, the KMJ Services Agreement, the
Evergreen Collaboration Agreement, and the other instruments and agreements
required to be executed and delivered by any of the parties in connection with
the Contemplated Transactions.
“Transfer Taxes” mean any transfer, value added, excise, stock transfer, stamp,
recording, registration, or similar Taxes.
“Treasury Regulations” means the regulations, including proposed and temporary
regulations, promulgated under the Code as such regulations may be amended from
time to time.
“Trust Documents” means, with respect to a trust, all instruments and other
documents creating and governing the creation, operation and administration of
such trust.
“Willful Breach” means a breach of a covenant or agreement, that is, or that is
a consequence of, an act undertaken by the breaching Person with the actual
knowledge that the taking of such act would, or would be reasonably expected to,
be, cause, or result in a material breach of this Agreement.
ARTICLE II
PURCHASE AND SALE
Section 2.1 Purchase and Sale of the Sale Interests; Purchase Price.
(a) Subject to the terms and conditions of this Agreement, at the Closing, (i)
the Sellers shall sell, transfer, assign, deliver and convey to Investor, and
Investor shall purchase and accept from the Sellers and New K Skin Holding
Company, the Sale Interests (including all of the Sellers’ right, title and
interest therein), free and clear of all Liens (other than Liens under
applicable securities Laws) for an aggregate amount in cash equal to six hundred
million dollars ($600,000,000) (the “Base Purchase Price”) subject to adjustment
in accordance with Section 2.4 (the “Purchase Price”).
(b)  Investor shall pay or cause to be paid the Purchase Price at Closing to the
Sellers as follows: the Base Purchase Price plus (ii) an amount equal to (A) the
Estimated Cash, (B) minus Estimated Indebtedness, minus (C) Estimated Company
Transaction Expenses (the “Closing Purchase Price”).
Section 2.2 The Closing. On the terms and subject to the conditions set forth in
this Agreement, the consummation of the Purchase and Sale (the “Closing”) shall
take place (a) at the offices of Cooley LLP (“Cooley”) located at 1333 2nd
Street, Suite 400, Santa Monica, CA 90401 at 9:00 a.m., Los Angeles time on the
third (3rd) Business Day following the date on which there first occurs the
satisfaction (or, where legally permitted, the waiver) of each of the
14



--------------------------------------------------------------------------------



conditions set forth in Sections 7.1, 7.2 and 7.3 (other than those conditions
that by their nature or pursuant to the terms of this Agreement are to be
satisfied on the Closing Date, but subject to the satisfaction or, where legally
permitted, the waiver of such conditions); provided that no party hereto shall
be required to consummate the Closing prior to January 6, 2020 or (b) at such
other time and place and in such manner (including by electronic means) as the
parties may mutually agree. The date on which the Closing occurs is referred to
as the “Closing Date.”
Section 2.3 Closing Deliverables.
(a) Seller Group Parties’ Deliverables. At or prior to the Closing, the Seller
Group Parties shall deliver or cause to be delivered the following:
(i) to Investor, evidence of the completion of the Reorganization in form and
substance reasonably agreed by the Sellers and Investor;
(ii) to Investor, counterparts to the A&R LLC Agreement, duly executed by New
King Kylie Holding Company;
(iii) to Investor, a certificate signed by KMJ to the effect that the conditions
set forth in Section 7.2(a) and Section 7.2(c)(i) have been satisfied; and (2) a
certificate signed by a duly authorized officer of the Company to the effect
that the conditions set forth in Section 7.2(b), Section 7.2(c)(ii),
Section 7.2(d) and Section 7.2(g) have been satisfied;
(iv) to Investor, a duly executed copy of the KKJ Services Agreement;
(v) to Investor, a duly executed copy of the KMJ Services Agreement;
(vi) to Investor, a duly executed copy of the IP Assignment Agreement;
(vii) to Investor, a duly executed copy of the Persona License Agreement;
(viii) to Investor, a duly executed copy of the Evergreen Collaboration
Agreement;
(ix) to Investor, a duly executed copy of the Trademark License Agreement;
(x) to Investor, a joinder to this Agreement, duly executed by New K Skin
Holding Company in substantially the form attached as Exhibit I hereto (the
“Joinder Agreement”);
15



--------------------------------------------------------------------------------



(xi) to Investor, a certificate executed by a duly authorized representative of
the Company that it has complied with the requirements described in Section 6.9;
(xii) to Investor, (i) a statement satisfying the requirements of Treasury
Regulation Section 1.1445-11T(d)(2)(i) certifying that fifty percent or more of
the value of the gross assets of the Company does not consist of U.S. real
property interests, or ninety percent or more of the value of the gross assets
of the Company does not consist of U.S. real property interests plus cash or
cash equivalents (the “FIRPTA Certificate”), and (ii) an IRS Form W-9 duly
executed by each Seller;
(xiii) to Investor, evidence in form and substance reasonably satisfactory to
Investor of the cancellation of the DBA of KJI relating to the name, “Kylie
Cosmetics, LLC”.
(b)  Investor Deliverables. At or prior to the Closing, Investor shall deliver
or cause to be delivered the following:
(i) to the Seller Group Parties, a certificate signed by a duly authorized
officer of Investor to the effect that the conditions set forth in
Section 7.3(a) and Section 7.3(b) have been satisfied;
(ii) to the Sellers, their respective Seller’s Percentage Portion of the
Purchase Price, by wire transfer of immediately available funds to the accounts
specified by such Sellers;
(iii) to the Seller Group Parties, a copy of the Evergreen Collaboration
Agreement, duly executed by Investor; and
(iv) to New King Kylie Holding Company, a counterpart to the A&R LLC Agreement,
duly executed by Investor.
Section 2.4 Purchase Price Adjustment.
(a) The Company shall deliver, or cause to be delivered, to Investor, no later
than five (5) Business Days prior to the Closing Date, (i) an unaudited, pro
forma estimated balance sheet of the Company, prepared in accordance with the
Accounting Principles, as of the Closing Date and assuming the occurrence of the
Reorganization (the “Estimated Balance Sheet”); (ii) a statement (as revised
pursuant to this Section 2.4(a), the “Estimated Closing Statement”) prepared in
accordance with the Accounting Principles setting forth a good faith estimate,
in each case as of the Closing Date and assuming the occurrence of the
Reorganization of (A) Cash (minus an amount equal to $4,500,000, the “Estimated
Cash”), (B) Indebtedness (the “Estimated Indebtedness”) and (C) Company
Transaction Expenses (the “Estimated Company Transaction Expenses”), together
with such schedules and data as may be appropriate to support such statement and
copies of the Company’s and its Subsidiaries bank account statements; and
16



--------------------------------------------------------------------------------



(iii) a certificate from an authorized officer of the Company certifying (A)
that the Estimated Closing Statement (and the estimates set forth therein) has
been prepared in accordance with the Accounting Principles, the books and
records of the Company and this Agreement and (B) that the Cash of the Company
as of the Closing will equal an aggregate amount of no less than $4,500,000. The
parties shall discuss such calculations in good faith, and the Company, not less
than two (2) Business Days prior to the Closing Date, shall deliver to the
Investor a revised version of the Estimated Closing Statement reflecting any
such revisions to the Estimated Closing Statement as the Company in good faith
believes are warranted together with a certificate from an authorized officer of
the Company certifying that this revised Estimated Closing Statement (and the
estimates set forth therein) has been prepared in accordance with the Accounting
Principles, the books and records of the Company and this Agreement. From and
after delivery of the Estimated Closing Statement until the determination of the
final Purchase Price, in connection with Investor’s review of the Estimated
Closing Statement, the Company and the Seller Group Parties shall cooperate
reasonably with Investor and (to the extent reasonably requested by Investor)
provide Investor with reasonable access (subject to reasonable confidentiality
obligations) to the Business Group Companies’ working papers, trial balances and
similar materials relating to the preparation of the Estimated Closing
Statement, and the Seller Group Parties and the Company shall reasonably
consider Investor’s input with respect to the Estimated Closing Statement. If,
prior to the Closing Date, Investor shall object in writing to the amount of any
estimate set forth in the Estimated Closing Statement and the Seller Group
Parties shall agree with the objection, then the Company shall change the
applicable estimate and notify Investor thereof on or prior to the Closing Date,
in which event the Estimated Closing Statement shall be amended to reflect such
change. If, on the other hand, prior to the Closing Date, Investor shall object
in writing to the amount of any estimate set forth in the Estimated Closing
Statement and the Company shall disagree with the objection, then Investor shall
pay the amounts set forth in the Estimated Closing Statement at Closing and any
such unresolved items shall be resolved as part of the Post-Closing Adjustment
process pursuant to this Section 2.4.
(b) Within ninety (90) days following the Closing Date, Investor shall deliver,
or cause to be delivered, to the Sellers the following (collectively, the
“Preliminary Closing Date Balance Sheet Documents”): (i) an unaudited balance
sheet of the Company, prepared in accordance with the Accounting Principles (the
“Preliminary Closing Date Balance Sheet”) and (ii) a calculation, based on the
Preliminary Closing Date Balance Sheet, of Cash (minus an amount equal to
$4,500,000, the “Preliminary Cash”), Indebtedness (the “Preliminary
Indebtedness”), and Company Transaction Expenses (“Preliminary Company
Transaction Expenses”), together with such schedules and data as may be
appropriate to support such calculation, in each case of clauses (i) and (ii)
prepared in accordance with the Accounting Principles, as of the Closing Date
and after giving effect to the Reorganization.  
(c) The Sellers shall have forty-five (45) days following receipt of the
Preliminary Closing Date Balance Sheet Documents to review the Preliminary
Closing Date Balance Sheet and the calculation of Preliminary Cash, Preliminary
Indebtedness, and Preliminary Company Transaction Expenses and to notify
Investor in writing of any dispute regarding Preliminary Cash, Preliminary
Indebtedness, and Preliminary Company Transaction Expenses set forth in the
Preliminary Closing Date Balance Sheet Documents (the “Dispute
17



--------------------------------------------------------------------------------



Notice”), specifying the reasons therefor in reasonable detail. If no Dispute
Notice is delivered by the Sellers within such forty-five (45) day period or if
the Sellers deliver a written acceptance of the Preliminary Closing Date Balance
Sheet Documents during such forty-five (45) day period, then the Preliminary
Closing Date Balance Sheet, Preliminary Cash, Preliminary Indebtedness, and
Preliminary Company Transaction Expenses shall become final and binding as of
the end of the forty-five (45) day review period or the date of receipt by
Investor of such written acceptance, as applicable.
(d) In connection with the Sellers’ review, the Sellers and their
Representatives shall have reasonable access, during normal business hours and
upon reasonable notice, to all relevant personnel, Representatives of the
Company, books and records of the Company, work papers, schedules, memoranda and
other documents prepared by the Company in connection with its preparation of
the Preliminary Closing Date Balance Sheet Documents and/or its calculation of
Preliminary Cash, Preliminary Indebtedness, and Preliminary Company Transaction
Expenses and other items reasonably requested by the Sellers, and the Company
shall cooperate reasonably with the Sellers in connection therewith.
(e) In the event that the Sellers deliver a Dispute Notice to Investor, the
Sellers and Investor shall cooperate in good faith to resolve such dispute as
promptly as practicable and, upon such resolution, if any, any adjustments to
the Preliminary Closing Date Balance Sheet, Preliminary Cash, Preliminary
Indebtedness, and Preliminary Company Transaction Expenses shall be made as
agreed upon by the Sellers and Investor. If the Sellers and Investor are unable
to resolve any such dispute within twenty (20) Business Days (or such longer
period as the Investors and Seller shall mutually agree in writing) of the
Sellers’ delivery of such Dispute Notice, such dispute shall be resolved by the
dispute resolution practice of the Independent Accounting Firm, acting as an
expert and not an arbitrator, and such determination by the Independent
Accounting Firm shall be final and binding on the parties, except that (i) the
Independent Accounting Firm may consider only those items and amounts (and
related items and amounts) as to which the Sellers and Investor have disagreed
within the time periods and on the terms specified above, and (ii) the
Independent Accounting Firm’s determination of none of Preliminary Cash,
Preliminary Indebtedness, and Preliminary Company Transaction Expenses may be
less than the lower, or more than the higher, of the Sellers’ and Investor’s
respective calculations of the applicable amount. The resolution of disputed
matters by the Independent Accounting Firm, shall be final and binding for
purposes of this Agreement and shall not be subject to court review or otherwise
appealable. The parties hereto agree that judgment may be entered upon the final
resolution of the Independent Accounting Firm in any court having jurisdiction
over the party against which such determination is to be enforced. The fees and
expenses of the Independent Accounting Firm shall be paid proportionately by
Investor, on the one hand, and the Sellers, on the other hand, based on the
determination of the Independent Accounting Firm of the unresolved objections
submitted to it pursuant to this Section 2.4(e). The calculation of such
proportionate payments shall be based on the relative position of the
determination of the Independent Accounting Firm in comparison to the positions
submitted to it by Investor and the Sellers pursuant to this Section 2.4(e). The
Independent Accounting Firm shall be instructed to use reasonable best efforts
to make its final determination within thirty (30) days of submission by the
parties hereto of the dispute to it and, in any case, as promptly as
18



--------------------------------------------------------------------------------



practicable after such submission. Each of the Sellers and Investor shall
furnish the Independent Accounting Firm such work papers and other documents and
information relating to the disputed issues as the Independent Accounting Firm
shall reasonably request. The Preliminary Closing Date Balance Sheet,
Preliminary Cash, Preliminary Indebtedness, and Preliminary Company Transaction
Expenses, (i) if deemed final in accordance with Section 2.4(c), as originally
submitted by Investor, or (ii) if a Dispute Notice has been timely delivered by
the Sellers in accordance with this Section 2.4(e), as determined pursuant to
the resolution of such dispute in accordance with this Section 2.4(e), shall be,
respectively, the “Final Closing Date Balance Sheet”, “Final Cash”, “Final
Indebtedness”, and “Final Company Transaction Expenses”.
(f) In the event that the amount that is equal to Final Cash minus Estimated
Cash plus (B) Estimated Indebtedness minus Final Indebtedness plus (C) Estimated
Company Transaction Expenses minus Final Company Transaction Expenses (such
amount, the “Post-Closing Adjustment”) is a positive amount, Investor shall pay
each Seller such Seller’s Percentage Portion of the amount equal to the amount
that the Post-Closing Adjustment exceeds $250,000 to the Sellers by wire
transfer of immediately available funds to the bank accounts specified by the
Sellers. In the event that the Post-Closing Adjustment is a negative amount and,
to the extent the absolute amount of the Post-Closing Adjustment exceeds
$250,000, the Sellers shall each pay such Seller’s Percentage Portion of the
amount equal to the absolute amount of the Post-Closing Adjustment less $250,000
to Investor, by wire transfer of immediately available funds to the account
specified by Investor. For the avoidance of doubt, no payment will be made in
respect of any Post-Closing Adjustment if (i) the Post-Closing Adjustment is a
positive amount and does not exceed $250,000, or (ii) if the Post-Closing
Adjustment is zero or a negative amount and is not less than negative $250,000.
Each payment under this Section 2.4(f) shall be made within five (5) Business
Days after the determination of Final Cash, Final Indebtedness and Final Company
Transaction Expenses pursuant to Section 2.4(c) or Section 2.4(e) (as
applicable). The “Purchase Price” shall be equal to (i) the Preliminary Purchase
Price, plus (ii) the amount, if any, paid by Investor to the Sellers pursuant to
this Section 2.4(f) or minus (iii) the amount, if any, paid by the Sellers to
Investor pursuant to this Section 2.4(f).
Section 2.5 Tax Withholding. Notwithstanding any provision herein to the
contrary, Investor shall be entitled to deduct and withhold (or cause to be
deducted or withheld) from any consideration payable or otherwise deliverable
pursuant to this Agreement, such amounts as are required to be deducted or
withheld therefrom under any provision of the U.S. federal, state, local or
non-U.S. Tax Law or under any applicable Law. Investor shall use commercially
reasonable best efforts to notify Sellers in writing of any such requirement at
least five Business Days prior to, and shall consider any exemptions,
documentation or positions provided by the Sellers in good faith prior to,
deducting or withholding any amount. To the extent such amounts are so deducted
or withheld and duly paid over to the appropriate Governmental Authority, such
amounts shall be treated for all purposes under this Agreement as having been
paid to the Person to whom such amounts would otherwise have been paid.
19



--------------------------------------------------------------------------------



Section 2.6 Tax Treatment. The parties agree that for U.S. federal and
applicable state income Tax purposes, Investor’s acquisition of the Sale
Interests shall be treated as the purchase of an interest in a partnership.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER GROUP PARTIES
Except as set forth in the Disclosure Schedules (each section of which qualifies
the correspondingly numbered and lettered Section of this Article III and any
other numbered and lettered Section of this Article III to the extent it is
reasonably apparent upon reading the disclosure contained in such section of the
Disclosure Schedules on its face, without independent knowledge on the part of
the reader regarding the matter disclosed, that such disclosure is responsive to
such other numbered and lettered Section of this Article III), each of the
Seller Group Parties (and for purposes of Sections 3.1 and 3.2 only, KKJ Trust
shall be considered a Seller Group Party) represents and warrants to Investor as
of the date hereof and as of the Closing Date (except for representations and
warranties that speak as of a specific date, which shall be made as of such
date) that:
Section 3.1 Organization.
(a) Such Seller Group Party, if not a trust, is duly organized or formed,
validly existing and in good standing (to the extent applicable) under the Laws
of the jurisdiction of its organization or formation.
(b) Such Seller Group Party, if a trust, is validly created and is duly existing
and in good standing under the Laws of the jurisdiction of its creation,
operation and administration pursuant to its Trust Documents.
Section 3.2 Power and Authorization; Enforceability. Such Seller Group Party has
all requisite limited liability company or similar power and authority to
execute and deliver this Agreement and the other Transaction Documents required
to be executed and delivered by it in connection with the Contemplated
Transactions and to perform its obligations hereunder and thereunder. Such
Seller Group Party has taken all actions required to be taken by or on behalf of
such Seller Group Party to authorize and permit the execution and delivery by
such Seller Group Party of this Agreement and each other Transaction Document
required to be executed and delivered by it pursuant hereto, the performance by
such Seller Group Party of its obligations hereunder and thereunder, and the
consummation by such Seller Group Party of the Contemplated Transactions. This
Agreement, and each other Transaction Document to be executed and delivered by
such Seller Group Party pursuant hereto, has been or will be, as applicable,
duly executed and delivered by such Seller Group Party and, assuming the due
authorization, execution and delivery by each of the other parties hereto or
thereto, constitutes, or will constitute, as applicable, the legal, valid and
binding obligations of such Seller Group Party, enforceable against such Seller
Group Party in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other Laws relating to or affecting creditors’ rights or by general equitable
principles
20



--------------------------------------------------------------------------------



(regardless of whether enforcement is sought at Law or in equity) (the
“Enforceability Exceptions”).
Section 3.3 No Violation or Approval; Consents.
(a) None of the execution, delivery and performance of this Agreement or any
other Transaction Document by such Seller Group Party nor its consummation of
the Contemplated Transactions will:
(i) require the notice, consent, waiver, approval, order or authorization of, or
registration or filing with, any Governmental Authority (collectively,
“Governmental Filings and Approvals”), other than (A) those filings required to
be made under the HSR Act and those filings required to be made under other
Antitrust Laws listed on Schedule 3.3 of the Disclosure Schedules; and (B)
Governmental Filings and Approvals that, if not obtained or made, would not have
a Seller Material Adverse Effect;
(ii) (A) constitute or result in a violation of any Law or Governmental Order to
which such Seller Group Party is subject or by which any of its properties or
assets is bound; (B) constitute or result in the violation or breach of any
term, condition or provision of, or constitute (with or without due notice or
lapse of time or both) a default under, or give rise to any right of
termination, cancellation or acceleration with respect to any Contract to which
such Seller Group Party is a party; or (C) result in the creation or imposition
of a Lien upon any property or assets of such Seller Group Party, except with
respect to clauses (A), (B) and (C), as would not have a Seller Material Adverse
Effect; or
(iii) result in a breach or violation of, or default under, the Organizational
Documents of such Seller Group Party.
Section 3.4 Title to Sale Interests. Such Seller Group Party, if an Existing
Seller, is the sole legal and beneficial owner of record of, and has good and
valid title to the Sale Interests free and clear of all Liens (other than Liens
under applicable securities Laws). As of the Closing, such Seller Group Party,
if a Seller, will be the sole legal and beneficial owner of record of, and have
good and valid title to the Sale Interests, as updated following consummation of
the Reorganization pursuant to Section 6.7, free and clear of all Liens (other
than Liens under applicable securities Laws).
Section 3.5 Litigation. There is no Action pending or, to the Knowledge of a
Seller Group Party, threatened, against a Seller Group Party or any of its
Affiliates, or any of its or their respective properties, assets or businesses,
that would have a Seller Material Adverse Effect.
Section 3.6 Brokers. There are no brokerage commissions, finders’ fees or
similar compensation payable by the Company or its Subsidiaries in connection
with the Contemplated Transactions based on any arrangement or agreement made by
or on behalf of such Seller Group Party or for which the Company has any
liabilities.
21



--------------------------------------------------------------------------------



Section 3.7 Certain Acknowledgements. None of the Seller Group Parties is
relying and none of the Seller Group Parties has relied on any representations
or warranties whatsoever by or behalf of Investor regarding the subject matter
of this Agreement, express or implied, except for the representations and
warranties in Article V.
Section 3.8 No Other Representations and Warranties. None of the Seller Group
Parties nor any other Person makes any representation or warranty to Investor or
its Affiliates with respect to any projections, estimate or budgets delivered to
or made available to Investor or its Affiliates or their respective
Representatives of future revenues, expenses or future results of operations of
any Business Group Company, unless such information is expressly addressed or
included in a representation or warranty contained in this Agreement. Except as
set forth in the other Transaction Documents, the representations and warranties
set forth in this Article III are the sole and exclusive representations and
warranties of the Seller Group Parties in connection with the Contemplated
Transactions.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND KJI
Except as set forth in the Disclosure Schedules (each section of which qualifies
the correspondingly numbered and lettered Section of this Article IV and any
other numbered and lettered Section of this Article IV to the extent it is
reasonably apparent upon reading the disclosure contained in such section of the
Disclosure Schedules on its face, without independent knowledge on the part of
the reader regarding the matter disclosed, that such disclosure is responsive to
such other numbered and lettered Section of this Article IV), the Company and
KJI (solely with respect to Sections 4.2, 4.3(c), and 4.12) represent and
warrant to Investor that as of the date hereof and as of the Closing Date
(except for representations and warranties that speak as of a specific date,
which shall be made as of such date) that:
Section 4.1 Organization.
(a) Each of the Company and its Subsidiaries is duly organized or formed,
validly existing and in good standing (to the extent applicable) under the Laws
of the jurisdiction of its organization or formation.
(b) Each of the Company and its Subsidiaries is duly qualified or licensed to do
business and is in good standing (to the extent applicable) in each jurisdiction
where the character of the properties owned, leased or licensed by it or the
nature of its business makes such qualification or licensing necessary, except
where the failure to be so qualified or licensed or in good standing (if
applicable) would not have a Material Adverse Effect. Each of the Company and
its Subsidiaries possess all requisite limited liability company or similar
power and authority necessary to own, operate and lease and license its assets
and properties and to carry on its business as currently conducted.
22



--------------------------------------------------------------------------------



(c) The Company has delivered to Investor true and correct copies of the
Company’s and each of its Subsidiaries’ Organizational Documents, each as in
effect on the date hereof.
Section 4.2 Power and Authorization; Enforceability. Each of the Company and KJI
has all requisite limited liability company, corporate or similar power and
authority to execute and deliver this Agreement and the other Transaction
Documents required to be executed and delivered by it in connection with the
Contemplated Transactions and to perform its obligations hereunder and
thereunder. Each of the Company and KJI has taken all limited liability company
or corporate, as applicable, actions required to be taken by or on behalf of it
to authorize and permit the execution and delivery by it of this Agreement and
each other Transaction Document required to be executed and delivered by it
pursuant hereto, the performance by it of its obligations hereunder and
thereunder, and the consummation by it of the Contemplated Transactions. This
Agreement, and each other Transaction Document to be executed and delivered by
the Company and KJI pursuant hereto, has been or will be, as applicable, duly
executed and delivered by the Company and KJI, and assuming the due
authorization, execution and delivery by each of the other parties hereto or
thereto, constitutes, or will constitute, as applicable, the legal, valid and
binding obligations of the Company and KJI, enforceable against the Company and
KJI in accordance with its terms, except as such enforceability may be limited
by the Enforceability Exceptions.
Section 4.3 Capitalization.
(a) Schedule 4.3(a) of the Disclosure Schedules sets forth as of the date hereof
(i) the number of issued and outstanding Equity Interests of the Company; (ii)
the legal and beneficial owners of such issued and outstanding Equity Interests
of the Company; and (iii) the number of Equity Interests of the Company owned by
each such owner (the “Company Equity Interests”). All of the Company Equity
Interests are duly authorized and validly issued, fully paid, and nonassessable
and free and clear of all Liens other than Liens under the Organizational
Documents or applicable securities Laws. As of the date of this Agreement all
issued and outstanding Company Equity Interests are owned by KK Holdings and KMJ
Trust and as of the Closing will be owned by the Sellers.
(b) Schedule 4.3(b) of the Disclosure Schedules sets forth for each Business
Group Company other than the Company (a “Business Group Subsidiary”) (i) its
name and jurisdiction of organization or formation; and (ii) the number of
issued and outstanding Equity Interests; and (iii) the legal and beneficial
owners of such issued and outstanding Equity Interests as of the date of this
Agreement and as of the Closing. All of the issued and outstanding Equity
Interests of the Business Group Subsidiaries have been duly authorized and are
validly issued, fully paid, and nonassessable. All Equity Interests of the
Business Group Subsidiaries are owned free and clear of all Liens.
(c) There are (i) no outstanding securities of any Business Group Company
convertible into or exchangeable for units or other Equity Interests of a
Business Group Company, and (ii) no outstanding or authorized options,
restricted units, phantom interests, warrants, rights to subscribe to, purchase
rights, subscription rights, rights of first refusal,
23



--------------------------------------------------------------------------------



preemptive rights, conversion rights, exchange rights, calls, trusts or other
Contracts, in each case, made by a Business Group Company or KKJ relating to any
Equity Interests of a Business Group Company, or Contracts by which a Business
Group Company is bound to issue any Equity Interests, options, restricted units,
phantom interests, warrants, rights to subscribe to, purchase rights,
subscription rights, rights of first refusal, preemptive rights, conversion
rights, exchange rights or calls relating to any Equity Interests of a Business
Group Company.
Section 4.4 No Violation or Approval. None of the execution or delivery of this
Agreement or any other Transaction Document by the Company nor its consummation
of the Contemplated Transactions will:
(a) require any Governmental Filings and Approvals, other than (i) those filings
required to be made under the HSR Act and those filings disclosed on
Schedule 3.3 of the Disclosure Schedules, and (ii) Governmental Filings and
Approvals that, if not obtained or made, would not have a Material Adverse
Effect;
(b) (i) constitute or result in a violation of any Law or Governmental Order to
which the Company is subject or by which any of its properties or assets is
bound; (ii) constitute or result in the violation or breach of any term,
condition or provision of, or constitute (with or without due notice or lapse of
time or both) a default under, or give rise to any right of termination,
cancellation or cause or permit the acceleration of or other changes to any
right or obligation or the loss of any benefit for, in each case, any party with
respect to any Material Contract or Permit; or (iii) result in the creation or
imposition of a Lien upon any property or assets of the Company, except with
respect to clauses (i), (ii) and (iii), as would not have a Material Adverse
Effect on the Business Group Companies, taken as a whole; or
(c) result in a breach or violation of, or default under, the Organizational
Documents of the Company.
Section 4.5 Financial Statements; Internal Controls.
(a) Attached hereto as Schedule 4.5(a) of the Disclosure Schedules are the
following financial statements: (i) the unaudited statement of assets and
liabilities of the Company as of September 30, 2019 and the related statement of
revenues and expenses of the Company for the nine months then ended, (ii) the
unaudited statements of assets and liabilities of the Company as of December 31,
2018 (the “Company’s Reference Balance Sheet”) and as of December 31, 2017, and
the related statement of revenues and expenses of the Company for the fiscal
years then ended, (iii) the unaudited statements of revenues and expenses of K
Skin as of September 30, 2019 and the related statement of revenues and expenses
of K Skin for the nine months then ended (which, together with the Company
unaudited balance sheet as of September 30, 2019 and the related statement of
revenues and expenses for the nine months then ended, the “Interim Financial
Statements”) and (iv) the unaudited statement of revenues and expenses of K Skin
as of December 31, 2018 (the “K Skin’s Reference Balance Sheet” together with
the Company’s Reference Balance Sheet, the “Business Group Companies Reference
Balance Sheets”), and the related statement of revenues and expenses of K Skin
for the fiscal year then ended (the financial statements referred to in (i),
(ii), (iii), (iv), collectively, the “Financial
24



--------------------------------------------------------------------------------



Statements”). The Financial Statements have been prepared in accordance with the
Accounting Principles consistently applied, except for the Interim Financial
Statements, which are subject to normal, year-end adjustments to record
operating expense on an accrual basis, which are not in the aggregate material.
The Financial Statements are consistent with the books of account and other
financial records of the Business Group Companies and are accurate and complete
in all material respects and fairly present, in all material respects, the
financial position of the Business Group Companies as of the dates thereof and
for the periods referenced therein.
(b) The Business Group Companies maintain, (i) books and records reflecting its
assets and liabilities that are accurate in all material respects and (ii)
adequate and effective internal accounting controls which provide reasonable
assurance that (A) the control objectives have minimized the risk of material
financial misstatement, (B) all material information concerning the Business
Group Companies is made known on a timely basis to the individuals responsible
for the preparation of the Financial Statements, (C) access to the properties
and assets of the Business Group Companies is permitted only in accordance with
management’s authorization and (D) all transactions are executed with
management’s authorization and accurately recorded in the correct period as
necessary to permit the preparation of the Financial Statements and disclosures
in conformity with the Accounting Principles. During the past two (2) years, no
director or officer of any Business Group Company or non-officer employee,
external auditor, external accountant or similar authorized Representative of
any Business Group Company, has received or otherwise been made aware of any
material complaint, allegation or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of any
Business Group Company or any Business Group Company’s internal accounting
controls, including any material complaint, allegation or claim that any
Business Group Company has engaged in questionable accounting or auditing
practices.
Section 4.6 No Undisclosed Liabilities. None of the Company or any of its
Subsidiaries has any Liabilities (absolute, accrued, contingent or otherwise),
except for Liabilities (i) that are specifically stated and adequately reserved
against in the Company’s Reference Balance Sheet, (ii) that have been incurred
in the ordinary course of business since the Reference Balance Sheet Date and
that have not had a Material Adverse Effect.
Section 4.7 Ordinary Course of Business; No Material Adverse Effect.
(a) Except as contemplated by this Agreement, since the Reference Balance Sheet
Date, the Business Group Companies have operated their respective businesses in
the ordinary course of business, and there has not been any Material Adverse
Effect that is continuing.
(b) Since the Reference Balance Sheet Date until the date of this Agreement,
there has not been any action or event that would have required Investor’s
consent pursuant to Section 6.1 had such action or event occurred after the date
hereof.
Section 4.8 Taxes.
25



--------------------------------------------------------------------------------



(a) The Company and its Subsidiaries have filed all income and other material
Tax Returns required to be filed by them (taking into account all applicable
extensions). All such Tax Returns are true, correct, and complete in all
respects. All income and other material Taxes due and owing by the Company and
its Subsidiaries have been paid (whether or not shown on any Tax Return and
whether or not any Tax Return was required) or accrued in accordance with GAAP.
Neither the Company nor any of its Subsidiaries is currently the beneficiary of
any extension of time within which to file any Tax Return or pay any Tax (other
than any automatic, customary extensions of time in which to file a Tax Return).
(b) The unpaid Taxes of the Company and its Subsidiaries did not, as of the
dates of the Financial Statements, exceed the reserve for Taxes (excluding any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth the balance sheets contained in the Financial
Statements.
(c) No deficiencies for Taxes against the Company or any of its Subsidiaries
have been claimed, proposed or assessed in writing by any Taxing Authority that
have not been paid or otherwise resolved. The Company has delivered or made
available to Investor complete and accurate copies of all income and other
material federal and state Tax Returns of the Company and its Subsidiaries filed
since the Company’s formation. Neither the Company nor any of its Subsidiaries
has waived any statute of limitations in respect of Taxes that is still in
force, or agreed to any extension of time with respect to any Tax assessment or
deficiency that has not been previously resolved.
(d) There are no pending Actions with any Governmental Authority with respect to
any Taxes of the Company or any of its Subsidiaries. Neither the Company nor any
Subsidiary of the Company has received written notice from any Governmental
Authority that it intends to commence such an Action.
(e) There are no Liens for Taxes, other than Permitted Liens, on any assets of
the Company or any Subsidiary.
(f) Neither the Company nor any Subsidiary of the Company is a party to, or is
bound by, any written Tax-sharing agreement or similar arrangements (including
indemnity arrangements but excluding any customary commercial agreement a
principal purpose of which is not Taxes (any such agreement, an “Ordinary
Commercial Contract”)).
(g) Neither the Company nor any of its Subsidiaries has been a member of an
affiliated group filing a consolidated federal income Tax Return. Neither the
Company nor any of its Subsidiaries has any material liability for the Taxes of
any Person (i) under Treasury Regulation Section 1.1502-6 (or any similar
provision of any Requirements of Law), (ii) as a transferee or successor, (iii)
by Contract (other than an Ordinary Commercial Contract), or (iv) otherwise
under applicable Law.
(h) The Company and each of its Subsidiaries has withheld and paid all material
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, unitholder or other
third party.
26



--------------------------------------------------------------------------------



(i) Neither the Company nor any of its Subsidiaries has entered into any
transaction identified as a “listed transaction” for purposes of Treasury
Regulations Sections 1.6011-4(b)(2).
(j) Since its formation, the Company has been an eligible entity within the
meaning of Treasury Regulation Section 301.7701-3(b)(i), has been treated as a
partnership for U.S. federal income tax purposes, and has not made any election
to be treated as an association for federal, state or local income Tax
purposes. Schedule 4.8(j) of the Disclosure Schedules sets forth the entity
classification of each of the Subsidiaries for purposes of U.S. federal income
Taxes. King Kylie DISC, Inc. has satisfied, and, at all times prior to the
Closing Date, will satisfy, the requirements to be treated as a domestic
international sales corporation (“DISC”) under Section 992(a)(1) of the Code.
Each such entity has, at all times, (i) been eligible for such U.S. federal
income tax classification under applicable Tax law and (ii) operated in all ways
consistently with such classification.
(k) No Subsidiary of the Company is a controlled foreign corporation within the
meaning of Section 957(a) of the Code.
(l) Neither the Company nor any Subsidiary of the Company has made an election
pursuant to Section 965(h) of the Code prior to the Closing Date.
(m) Within the past two (2) years, neither the Company nor any of its
Subsidiaries has distributed stock of another Person, or has had its stock
distributed by another Person, in a transaction that was purported or intended
to be governed in whole or in part by Section 355 or Section 361 of the Code.
(n) Neither the Company nor any of its Subsidiaries has a permanent
establishment (within the meaning of an applicable Tax treaty) or otherwise has
an office or fixed place of business in a country other than the country of its
formation.
(o) Neither the Company nor any of its Subsidiaries has received any written
notice from any taxing authority in a jurisdiction in which the Company or such
Subsidiary of the Company does not file Tax Returns to the effect that the
Company or such Subsidiary of the Company is or may be subject to taxation by,
or required to file any Tax Return in, such jurisdiction.
(p) No “section 197 intangible,” as defined in Section 197(d)(1) of the Code,
held by the Company or a Subsidiary of the Company was held or used on or before
August 10, 1993, by the Company, its Affiliates, or a “related person” within
the meaning of Section 197(f)(9)(C) of the Code.
(q) Neither the Company nor any of its Subsidiaries will be required to include
any item of income in, or exclude any item of deduction from, taxable income for
any taxable period (or portion thereof) beginning after the Closing Date as a
result of any:
27



--------------------------------------------------------------------------------



(r) change in method of accounting for a taxable period ending on or prior to
the Closing Date made on or prior to the Closing Date;
(s) use of an improper method of accounting for a taxable period ending on or
prior to the Closing Date;
(t) final determination by any Taxing Authority following the settlement of any
audit, examination, or other proceeding entered into on or prior to the Closing
Date;
(u) intercompany transactions entered into on or prior to the Closing Date or
any excess loss account described in Treasury Regulations under Section 1502 of
the Code (or any corresponding or similar provision of state, local or non-U.S.
income Tax Law) existing as of the Closing;
(v) installment sale or open transaction disposition made on or prior to the
Closing Date;
(w) deferred revenue or prepaid amount received on or prior to the Closing Date;
or
(x) election under Section 108(i) of the Code made on or prior to the Closing
Date.
(y) K Skin has been and will be an “S” Corporation (as defined in Section
1361(a) of the Code) at all times since its organization through the time
immediately prior to the Reorganization. Neither the Company nor K Skin has the
potential for liability for any Tax under Section 1374 of the Code.
Section 4.9 Property.
(a) No Business Group Company owns any real property. No Business Group Company
is party to any agreement or option, to sell or purchase any real property.
(b) Schedule 4.9(b) of the Disclosure Schedules sets forth a true and correct
list of each lease, license, sublease or similar occupancy agreement as of the
date of the Agreement (each, a “Real Property Lease”) (showing the parties
thereto and location) under which any Business Group Company is lessee,
sublessee or licensee of, or holds, uses or operates, any real property owned by
any third Person (the “Leased Real Property”). Prior to the date hereof, the
Company has delivered, or made available for review, true and correct copies of
the Real Property Leases and such Real Property Leases have not been amended or
modified since that date. The Company has a valid and subsisting leasehold
estate with respect to each of its Leased Real Properties. The Real Property
Leases are valid, binding, and in full force and effect and free and clear of
all Liens, other than Permitted Liens. No Business Group Company has
collaterally assigned, transferred or pledged any interest in any of the Real
Property Leases.
(c) Neither the whole nor any part of the Leased Real Property is subject to any
pending suit for condemnation or other taking by any public authority, and, to
the
28



--------------------------------------------------------------------------------



Knowledge of the Company, no such condemnation or other taking is threatened or
contemplated. No Business Group Company has leased, subleased, licensed, or
otherwise granted to any Person the right to use or occupy any portion of the
Leased Real Property. All buildings, structures, facilities and improvements
located on the Leased Real Property, including buildings, structures, facilities
and improvements which are under construction (collectively, “Improvements”)
comply in all material respects with all applicable Requirements of Laws. The
Improvements are in all material respects (A) in good operating condition and
repair (ordinary wear and tear excepted) and (B) sufficient for continued use in
the manner in which they are presently being used.
Section 4.10 Compliance with Laws. The Business Group Companies have operated
their respective businesses in compliance with all applicable Laws and
Governmental Orders except as would not be material to the Business Group
Companies, taken as a whole, and no Business Group Company has received any
notice from a Governmental Authority asserting any such violation of such Laws
or Governmental Orders other than as would not be material to the Business Group
Companies taken as a whole. The Business Group Companies have not received
written notice of any investigation by any Governmental Authority regarding a
violation of any Law or Governmental Order by a Business Group Company that is
pending or to the Knowledge of the Company, threatened, other than any such
investigations that would not be material to the Business Group Companies taken
as a whole.
Section 4.11 Benefit Plans.
(a) Schedule 4.11(a) of the Disclosure Schedules sets forth a true and correct
list of all material Company Plans.
(b) The Company has made available to Investor with respect to each Company Plan
listed on Schedule 4.11(a) of the Disclosure Schedules, to the extent
applicable, (i) a copy of each written Company Plan or a summary of each Company
Plan that is not in writing, correct and complete and as in effect on the date
hereof, (ii) the most recent annual report on Form 5500 required to be filed
with the IRS, if any, (iii) the most recent summary plan description, including
all summaries of material modifications required under ERISA, if any, (iv) each
trust, insurance, annuity or other funding Contract, including all amendments
thereto, (v) the most recently prepared financial statements and actuarial or
other valuation reports and (vi) the most recent IRS determination, opinion or
advisory letter for each Company Plan that is intended to be qualified within
the meaning of Section 401(a) of the Code.
(c) For each Company Plan that is intended to be qualified under Section 401(a)
of the Code, the Company has obtained a favorable and current IRS determination,
opinion or advisory letter to such effect, and nothing has occurred, whether by
action or inaction, that could reasonably be expected to cause the loss of such
qualification or any material Liability to a Business Group Company.
(d) Each Company Plan (and any related trust or other funding vehicle) has been
established, maintained, operated and administered in material compliance with
its terms and all applicable Laws. With respect to each Company Plan, except as
would not reasonably be
29



--------------------------------------------------------------------------------



expected to result in material Liability to any Business Group Company (i) there
are no pending or, to the Company’s Knowledge, threatened, Actions (other than
claims for benefits in the ordinary course of business), (ii) no facts or
circumstances exist, to the Knowledge of the Company, that would reasonably be
expected to give rise to any such Actions and (iii) no audit, investigation or
other administrative proceeding by the U.S. Department of Labor, IRS or any
other Governmental Authority is pending, or, to the Company’s Knowledge,
threatened.
(e) No Business Group Company has any obligation to provide health or other
non-pension benefits to any employee or former employee of a Business Group
Company upon retirement, or termination of employment for any reason, except as
specifically required by the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, or other applicable Law. No Company Plan is, and the Company
does not sponsor, maintain, contribute to, and has not, within the past six (6)
years, sponsored, maintained, contributed to, or had any Liability (including by
virtue of being an ERISA Affiliate of any other Person) with respect to any (i)
single employer pension plan that is subject to Section 302 or Title IV of ERISA
or Section 412 of the Code, or (ii) any “multiemployer plan” (within the meaning
of Section 3(37) of ERISA).
(f) Neither the execution and delivery of this Agreement nor the consummation of
any or all of Contemplated Transactions, alone or in combination with any other
event (including any termination of employment as of or following the Closing),
will: (i) entitle any Company Personnel to severance pay or any material
increase in severance pay, (ii) accelerate the time of payment, funding or
vesting or increase the amount of any compensation or benefit due to any Company
Personnel or (iii) directly or indirectly result in any payment made or to be
made to or on behalf of any Company Personnel that would constitute a “parachute
payment” within the meaning of Section 280G of the Code. No Company Personnel is
entitled to receive any gross-up or additional payment by reason of any Tax
being imposed on such Person, including any Tax required by Section 409A or 4999
of the Code.
(g) Each Company Plan that is a “nonqualified deferred compensation plan” within
the meaning of Section 409A(d)(1) of the Code and any award thereunder, in each
case that is subject to Section 409A of the Code, has been operated in
compliance with Section 409A of the Code and the regulations thereunder in all
material respects.
Section 4.12 Intellectual Property.
(a) Schedule 4.12(a) of the Disclosure Schedules sets forth a correct and
complete list, including, in each case, the applicable jurisdiction and record
owner, of all (i) patents and patent applications, (ii) Trademarks, (iii)
Internet domain names and (iv) copyright registrations and applications, in each
case owned by a Business Group Company or, to the extent related to the
Business, owned by KJI (“Registered IP”). Except as set forth on
Schedule 4.12(a) of the Disclosure Schedules, a Business Group Company or KJI is
the sole and exclusive owner of all of the Registered IP free and clear of all
Liens (other than Permitted Liens) and all such Registered IP is subsisting,
valid and enforceable.
(b) None of the Business Group Companies’ operations of their respective
businesses has or does infringe upon, misappropriate or otherwise violate any
Intellectual
30



--------------------------------------------------------------------------------



Property rights of any Person. No Action is pending or, to the Knowledge of the
Company, since January 1, 2017, has been threatened, (i) asserting that a
Business Group Company, KKJ or KJI has infringed upon, misappropriated or
otherwise violated the Intellectual Property rights of any Person, or (ii)
challenging the scope, validity or enforceability of the Likeness of KKJ, the
KKJ Trademarks, or any other Intellectual Property owned by a Business Group
Company, KJI or KKJ (with respect to KJI and KKJ, solely as such Intellectual
Property relates to the Business). To the Knowledge of the Company, no Person
has infringed upon, misappropriated or otherwise violated any Intellectual
Property of any Business Group Company, KJI or KKJ (with respect to KJI and KKJ,
solely as such Intellectual Property relates to the Business), and no Action
alleging the foregoing has been asserted or threatened against any Person by any
Business Group Company, KJI or KKJ since January 1, 2017.
(c) The Company or a Subsidiary of the Company owns, or has valid rights to use,
and immediately after the Closing will continue to own and have such rights to
use, all of the Intellectual Property necessary to conduct the businesses of the
Business Group Companies as conducted as of the date hereof and as of the
Closing, free and clear of all Liens (other than Permitted Liens).
(d) A Business Group Company is the sole and exclusive owner of all of the
Intellectual Property rights in the Products (including the trade dress,
formulas and packaging thereof and promotion, advertising and marketing
therefor), other than the Likeness of KKJ or KMJ and the KKJ Trademarks licensed
to the Company pursuant to the Trademark License Agreement.
(e) To the Company’s Knowledge, there is no jurisdiction anywhere in the world
in which the names KING KYLIE, KING KYLIE COSMETICS, KYLIE KRISTEN JENNER, KING
KYLIE SKIN and KING KYLIE HAIR are not available for use and registration by a
Business Group Company or KJI in connection with the types of products and
services offered by the Business.
(f) Each employee, contractor and consultant involved in the creation, invention
or development of any material Intellectual Property (collectively,
“Contributor”), including the Registered IP, used by or on behalf of a Business
Group Company or KJI, has executed a valid and enforceable written assignment of
all such Intellectual Property to a Business Group Company or KJI as applicable,
and no such Person owns, or has any right, claim, interest or option (including
the right to further remuneration or consideration) with respect to, any such
Intellectual Property.
(g) The Business Group Companies and KJI have taken reasonable and appropriate
steps to protect and maintain the secrecy of, and all rights in, Trade Secrets
owned, used or held for use by them (with respect to KJI, solely as such Trade
Secrets relate to the Business), including by requiring all Contributors and any
other Person with access to such Trade Secrets to execute confidentiality and
non-disclosure agreements and there have been no material breaches of such
agreements by any party thereto.
31



--------------------------------------------------------------------------------



(h) Other than as disclosed on Schedule 4.12(h) of the Disclosure Schedules,
none of KKJ, KJI or the Business Group Companies has entered into or is
otherwise bound by a Contract that grants any Person any rights to use, license
or otherwise exploit the Likeness of KKJ (including any endorsement or promotion
by KKJ) or the KKJ Trademarks, in each case, in the Beauty and Cosmetics Field.
(i) The Exclusivity Period (as defined in the KK LLC Ulta Agreement (as defined
in the Disclosure Schedules)) currently is in force only with respect to the
products and services set forth on Schedule 4.12(i), and shall terminate with
respect to all products and services by no later than December 31, 2019, unless
extended in accordance with the terms thereof and hereof.
Section 4.13 Permits. The Business Group Companies have all federal, state,
local and foreign licenses, permits, consents, franchise, privileges,
immunities, authorizations, exemptions, registrations, certificate, variances or
other approvals or rights required for the operation of its business as now
being conducted (collectively, “Permits”), except where failure to have any such
Permits would not be material to the Business Group Companies, taken as a whole.
All such Permits are valid and in full force and effect, and the Company and its
Subsidiaries are in compliance with all such Permits other than as would not
have a Material Adverse Effect.
Section 4.14 Labor and Employment.
(a) No Business Group Company is a party to any collective bargaining agreement.
No labor organization represents or purports to represent any employees of a
Business Group Company in connection with their employment for a Business Group
Company. There are no pending campaigns seeking to authorize representation of
the employees of any Business Group Company by any labor organization. With
respect to the Business Group Companies, there is no pending or, to the
Company’s Knowledge, threatened material unfair labor practice charge or
complaint, strike, slowdown, lockout or work stoppage.
(b) The Business Group Companies are in compliance in all material respects with
all applicable Laws relating to employment and employment practices, including,
but not limited to workers’ compensation, terms and conditions of employment,
worker safety, wages and hours, discrimination, immigration and the United
States Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et
seq. and the regulations promulgated thereunder (and any similar state, local or
foreign Laws) (collectively, the “WARN Act”).
(c) No Action by or on behalf of any Company Personnel, or applicant for any
such position, in their capacity as such, or otherwise arising out of the labor
or employment practices of a Business Group Company, is pending or, to the
Company’s Knowledge, threatened against the Company or any of its Subsidiaries.
(d) The Business Group Companies have not received notice of the intent of any
Governmental Authority responsible for the enforcement of labor, employment,
anti-discrimination, affirmative action, wages and hours of work, child labor,
immigration, or
32



--------------------------------------------------------------------------------



occupational safety and health Laws to conduct an audit or investigation with
respect to or relating to the Company and its Subsidiaries or notice that such
investigation is in progress.
(e) Since January 1, 2017, no Business Group Company has effectuated in the
United States a “plant closing” (as defined in the WARN Act) or a “mass layoff”
(as defined in the WARN Act). No Business Group Company is subject to any
material unsatisfied Liability to or penalties in respect of any current or
former employees of the Company or any of its Subsidiaries triggered by the
closure of any office or facility or employee downsizing or other restructuring
measures affecting its workforce (or portions thereof).
(f) (i) Since January 1, 2017, no Business Group Company has been a party to any
material settlement agreement with any Person resolving any allegation of sexual
harassment or misconduct by a Business Group Company or any Company Personnel;
(ii) there have been no Actions pending or, to the Company’s Knowledge,
threatened, against a Business Group Company involving allegations that any
Company Personnel engaged in sexual harassment or sexual misconduct with respect
to any other Company Personnel; and (iii) no allegations of sexual harassment or
sexual misconduct (oral or written) have been made against any Senior Executive
of a Business Group Company.
(g) (i) With respect to each Company Plan and with respect to each state
workers’ compensation arrangement that is funded wholly or partially through an
insurance policy or public or private fund, all premiums required to have been
paid to date under such insurance policy or fund have been paid, all premiums
required to be paid under the insurance policy or fund through the Closing Date
will have been paid on or before the Closing Date and (ii) as of the date of
this Agreement, no facts exist that would give rise to a Liability of a Business
Group Company under any such insurance policy in the nature of retroactive rate
adjustment, loss sharing arrangement or other Liability arising wholly or
partially out of events occurring prior to the Closing Date.
(h) Prior to the date hereof, the Company has made available to Investor all of
the written employment workplace policies in effect as of the date hereof with
respect to the Business Group Companies (the “Company Policies”). No Senior
Executive of a Business Group Company has failed, or to the Company’s Knowledge
has been alleged to have failed, to comply with the Company Policies in any
material respect.
(i) No Senior Executive of a Business Group Company has terminated his or her
employment with the Company or has notified the Company that he or she intends
to terminate his or her employment with the Company.
Section 4.15 Environmental Matters.
(a) No Business Group Company has since January 1, 2017, received a written
notice of violation, citation or request for information from a Governmental
Authority or is currently a party to any unresolved Governmental Order, in each
case (i) relating to the presence, release or threatened release of a Hazardous
Material, an alleged exposure to a Hazardous Material or a violation of,
non-compliance with or a liability under applicable
33



--------------------------------------------------------------------------------



Environmental Laws or Environmental Permits, and (ii) which would reasonably be
expected to result in material Liability to a Business Group Company under
applicable Environmental Laws.
(b) To the Knowledge of the Company (i) there are no Hazardous Materials present
in any Products except in material compliance with Environmental Laws, and (ii)
there has been no release of Hazardous Materials at, on or from the Leased Real
Property or at any third-party site to which Hazardous Materials generated by a
Business Group Company were sent for treatment or disposal, except, in each case
of clause (i) or (ii), which would not reasonably be expected to result in
material Liability to a Business Group Company under applicable Environmental
Laws.
(c) There are no lawsuits, actions, suits, proceedings or investigations pending
or, to the Knowledge of the Company, threatened against a Business Group Company
alleging any failure to comply with, or alleging Liability pursuant to, any
Environmental Law that would, individually or in the aggregate, reasonably be
expected to result in a material liability to a Business Group Company and no
Business Group Company has assumed by Contract or by operation of any applicable
Law, any material Liability of any third Person in respect of exposure to
Hazardous Materials or arising under Environmental Laws.
(d) Each Business Group Company: (i) is and since January 1, 2017, has been in
compliance with applicable Environmental Laws (including the obligation to
obtain, comply with and maintain all Environmental Permits necessary for its
operations) and (ii) has had in place all product safety and health and safety
training programs, certifications, and warnings required by Environmental Laws
relevant to its Products, employees and respective operations, in each case of
(i) and (ii), except for any such noncompliance or failure to maintain or have
in place which would not, individually or in the aggregate, reasonably be
expected to result in material Liability to a Business Group Company under
applicable Environmental Laws.
(e) The Company has made available all environmental assessments, audits,
reports, and other documents in their possession or reasonable control relating
to the Products, operations and properties of the Business Group Companies that
would be material and relevant to an assessment of environmental matters
relating to the Business Group Companies.
Section 4.16 Material Contracts.
(a) Schedule 4.16 of the Disclosure Schedules sets forth, as of the date hereof,
a list of all Contracts of the types described below to which a Business Group
Company, or solely for purposes of Section 4.16(a)(xv) below, KJI or KKJ, is a
party or is otherwise bound (all such Contracts required to be set forth on
Schedule 4.16 of the Disclosure Schedules, collectively, the “Material
Contracts”):
(i) all Contracts pursuant to which a Business Group Company is (i) obligated to
make payments in any calendar year in excess of $250,000, or (ii) entitled to
receive payments in any calendar year in excess of $250,000;
34



--------------------------------------------------------------------------------



(ii) all Contracts entered into in connection with any merger, consolidation or
other business combination or any acquisition or disposition of a business or
material amount of stock or assets of Person or any real property and pursuant
to which a Business Group Company has an existing obligation, including in
respect of indemnification obligations, purchase price adjustment, or otherwise;
(iii) other than with respect to the Reorganization, any Contract that requires
any Person to purchase its total requirements of any product or service from any
other Person or contains “take or pay” or similar provisions;
(iv) any Contract requiring any future capital expenditures by a Business Group
Company in excess of $250,000;
(v) any Contract that provides for the indemnification or assumption of any
Liability of any Person by a Business Group Company other than in the ordinary
course of business;
(vi) any broker, distributor, dealer, manufacturer’s representative, franchise,
agency, sales promotion, market research, marketing consulting or advertising
Contract with a value in excess of $250,000;
(vii) any Contract to which a Governmental Authority is a party;
(viii) any hedging, swap, derivative or similar Contract;
(ix) any Contract involving a Related-Party Transaction;
(x) any Contract with a Material Customer;
(xi) any Contract with a Material Supplier;
(xii) all partnership, joint venture, limited liability company agreements, Tax
sharing agreements, or other similar agreements (involving for clarity a share
of profits, losses, costs or liabilities);
(xiii) all Contracts that contain a covenant restricting the ability of a
Business Group Company or any of its Affiliates (or following the Closing,
Investor or any of Investor’s Affiliates) to compete in any line of business or
geographic area with any Person or solicit any executive officers, managers or
customers;
(xiv) all Contracts pursuant to which a Business Group Company leases any
material real property;
(xv) all Contracts pursuant to which a Business Group Company (or KJI or KKJ in
connection with the Business) (A) is granted or obtains or
35



--------------------------------------------------------------------------------



agrees to obtain any right to use or register any material Intellectual
Property, (B) is restricted in its right to use or register any material
Intellectual Property, or (C) permits, or agrees to permit any other Person to
use or register any material Intellectual Property, including any license
agreements, software or trade secret escrow agreements, option agreements to
acquire Intellectual Property, coexistence agreements, and covenants not to sue,
in the case of each of clauses (A)–(C) above other than licenses for
commercially available, off-the-shelf software used by a Business Group Company;
(xvi) all collective bargaining agreements;
(xvii) all Contracts under which a Business Group Company has incurred any
outstanding Indebtedness for borrowed money that remains outstanding;
(xviii) all Contracts involving a settlement or compromise of any Action to
which a Business Group Company or any of its directors or officers (in their
capacity as such) is a party (A) that has been entered into in the last seven
(7) years or (B) that has any continuing obligations in excess of $250,000 or is
required to comply with any material covenants after the date hereof; and
(xix) any other Contract that is material to the Business Group Companies, taken
as a whole.
(b) None of the Company or its Subsidiaries (after taking into account the
Reorganization) has any obligations or liabilities pursuant to the agreements
referred to on Schedule 4.16(b), each of which is no longer in effect.
(c) True and correct copies of each such Material Contract (including all
modifications, amendments, supplements, annexes and schedules thereto and
written waivers thereunder) have been made available to Investor. Each such
Material Contract is in full force and effect and is valid, binding and
enforceable against the applicable Business Group Company, and, to the Knowledge
of the Company, each other party thereto, in accordance with its terms, except
as such enforceability may be limited by the Enforceability Exceptions. No
Business Group Company, nor, to the Knowledge of the Company, any other party to
any Material Contract is in material breach or default under, or has provided or
received any notice, whether written or oral, of any intention to terminate or
seek renegotiation of, any Material Contract. No event or circumstance has
occurred that, with or without notice or lapse of time or both, would (i)
constitute a breach of or event of default by, (ii) result in a right of
termination for, or (iii) cause or permit the acceleration of or other changes
to any right or obligation or the loss of any benefit for, in each case, any
party under any Material Contract.
Section 4.17 Litigation. Except as set forth in Schedule 4.17 of the Disclosure
Schedules, there are no material Actions to which any Business Group Company or
any of their respective directors and officers (in their respective capacities
as such), is a party (either as plaintiff or defendant) that is pending or, to
the Company’s Knowledge, threatened in writing
36



--------------------------------------------------------------------------------



against any Business Group Company or any of their respective directors and
officers (in their respective capacities as such), properties, assets or
businesses, in each case other than as would be material to the Business Group
Companies taken as a whole.
Section 4.18 Insurance. Each of the Business Group Companies is currently
insured with policies of insurance and bonds of the type and in amounts as is
customary and appropriate in its industry (taking into account the size of the
Business), including all legally required workers’ compensation insurance,
casualty, fire, products liability and general liability insurance. Each such
policy or coverage is in full force and effect, all premiums due and payable
thereunder have been paid in full, and no Business Group Company thereof is in
default with respect to the obligations under any such policies or has otherwise
failed to comply in all material respects with the terms and conditions of such
policies other than as would not be material to the Business Group Companies
taken as a whole. No Business Group Company or Affiliate thereof has received
any notice of cancellation or non-renewal with respect to any such policy or
coverage, and no insurer under any such policy or coverage has questioned,
disputed or denied or, to the Company’s Knowledge, threatened to question,
dispute or deny any material claim thereunder.
Section 4.19 Brokers. Except as otherwise set forth in Schedule 4.19 of the
Disclosure Schedules, there are no brokerage commissions, finders’ fees or
similar compensation payable in connection with the Contemplated Transactions
based on any arrangement or agreement made by or on behalf of the Company or any
of its Subsidiaries or for which the Company or any of its Subsidiaries has any
liabilities.
Section 4.20 Related-Party Transactions. Except as otherwise set forth in
Schedule 4.20 of the Disclosure Schedules, there are no loans, leases or other
Contracts or transactions between the Company or any of its Subsidiaries, on the
one hand, and any officers, directors, direct or indirect equity holders
(including any Seller Group Party) or employees of the Company or any Subsidiary
of the Company or their respective Affiliates or immediate family members, on
the other hand (collectively, the “Related-Party Transactions”). Related-Party
Transactions shall not include offer letters, employment or similar agreements,
Company Plans or director or officer indemnification agreements.
Section 4.21 Title, Condition and Sufficiency of Assets.
(a) The Company has good and valid title to, or a valid leasehold interest in,
all tangible personal property and other assets reflected in the Company’s
Reference Balance Sheet or acquired after the Reference Balance Sheet Date, free
and clear of all Liens other than Permitted Liens, except for properties and
assets sold or otherwise disposed of in the ordinary course of business since
the Reference Balance Sheet Date.
(b) K Skin has good and valid title to, or a valid leasehold interest in, all
tangible personal property and other assets reflected in the K Skin’s Reference
Balance Sheet or acquired after the Reference Balance Sheet Date, free and clear
of all Liens other than Permitted Liens, except for properties and assets sold
or otherwise disposed of in the ordinary course of business since the Reference
Balance Sheet Date.
37



--------------------------------------------------------------------------------



(c) The properties, assets and rights of the Business Group Companies will,
following the Reorganization and immediately following the Closing, (i) include
all properties, assets and rights used or held for use in connection with the
conduct of the business of the Company and K Skin in substantially the same
manner as conducted prior to the Closing (including access to the material books
and records of any Business Group Company) and (ii) be sufficient for the
continued conduct of the Business after the Closing in substantially the same
manner as the Business was conducted prior to the Closing.
Section 4.22 Customers.
(a) Schedule 4.22(a) of the Disclosure Schedules sets forth a correct and
complete list, as of the date hereof, of the top ten (10) third-party customers
(by revenue) of the Business Group Companies, taken as a whole, for the twelve
(12) months prior to the Reference Balance Sheet Date (collectively, the
“Material Customers”) and the amount of consideration paid to the Business Group
Companies by each Material Customer during such twelve (12) month period. During
the twelve (12) months prior to the Reference Balance Sheet Date, none of the
Business Group Companies nor, to the Company’s Knowledge, any of their
Affiliates has received any notice, whether written or oral, from any Material
Customer indicating that it intends to cancel, terminate or otherwise adversely
modify in any material respect its relationship with the Business Group
Companies.
(b) Schedule 4.22(b) of the Disclosure Schedules sets forth a correct and
complete list, as of the date hereof, of the top ten (10) third-party suppliers
and service providers (by revenue) of the Business Group Companies, taken as a
whole, for the twelve (12) months prior to Reference Balance Sheet Date
(collectively, the “Material Suppliers”) and the amount of consideration paid to
each Material Supplier by the Business Group Companies during such period.
During the twelve (12) months prior to the Reference Balance Sheet Date, none of
the Business Group Companies nor any of its Affiliates has received any notice,
whether written or oral, from any Material Supplier indicating that it intends
to cancel, terminate or otherwise adversely modify in any material respect its
relationship with the Business Group Companies.
Section 4.23 Product Liability.
(a) The Business Group Companies are, and since January 1, 2017, have been, in
compliance in all material respects with all Food and Drug Law (including with
any notification or registration requirements). Since January 1, 2017, none of
the Business Group Companies has received written notice of, and there is no
pending, or to the Knowledge of the Company, threatened action, suit,
proceeding, injunction or investigation against the Business Group Companies by
any Governmental Authority or other Person asserting a material lack of
compliance with any Food and Drug Law.
(b) Since January 1, 2017, each of the Business Group Companies has been in
compliance in all material respects with the applicable facility registration
and listing provisions of, and have prepared and maintained all records, studies
and other documentation needed to comply in all material respects with the
requirements of, the United States Food and Drug Administration (including any
successor regulatory agency, the “FDA”) and other Governmental
38



--------------------------------------------------------------------------------



Authorities for their current business activities relating to their Products.
Since January 1, 2017, none of the Business Group Companies has made any
material false statements in, or material omissions from, any applications,
approvals, reports or other submissions made to the FDA or any other
Governmental Authority or in any other records and documentation prepared or
maintained by a Business Group Company solely for compliance with the
requirements of the FDA or other Governmental Authorities relating to their
Products.
(c) Since January 1, 2017, no report of any problems or defects involving any
Product has been required to be filed with any Governmental Authority under
applicable Law, and none of the Business Group Companies has received written
notice of any citation, decision, adjudication or written statement by any
Governmental Authority or consent decree stating that any product is unsafe or
fails to meet safety standards promulgated by any Governmental Authority. Since
January 1, 2017, none of the Business Group Companies has voluntarily recalled,
suspended or discontinued manufacturing any product, nor has any Business Group
Company received any written notice since January 1, 2017, from any Governmental
Authority that such Governmental Authority has commenced or threatened to
initiate any action to withdraw approval, restrict sales or marketing, or
request a recall of, any Product or that such Governmental Authority has
commenced or threatened to initiate any action to enjoin or place restrictions
on the production of any Product.
Section 4.24 Data Protection and Cyber Security.
(a) The Business Group Companies have implemented appropriate policies and
procedures to comply in all material respects with Data Protection Laws relating
to the privacy, security and processing of personal data, including by (i)
appointing a data protection officer, if required and (ii) securing the transfer
of personal data to third parties located outside of the European Economic Area
on the terms of a valid data transfer mechanism. The Business Group Companies
have at all times complied in all material respects with their policies and
procedures concerning the privacy, security and processing of personal data and
all applicable Data Protection Laws.
(b) The Business Group Companies have implemented appropriate technical and
organizational measures to protect against personal data breaches, as monitored
through regular penetration tests and vulnerability assessments, and has aligned
its cybersecurity practices with relevant industry standards.
(c) In the last twenty-four (24) months, no Business Group Company has: (i)
suffered any material past personal data breaches or cybersecurity incidents;
(ii) been subject to past investigations, notices or requests from any legal or
regulatory authority in relation to their data processing activities; (iii)
received any claims from individuals alleging any breach of, or exercising their
rights under, Data Protection Laws; and (iv) to the Knowledge of the Company,
there are no circumstances which could reasonably be expected to give rise to
any pending or threatened material personal data breaches or cybersecurity
incidents,  investigations, notices or requests from any legal or regulatory
authority in relation to their data processing activities or claims from
individuals alleging any breach of, or exercising their rights under, Data
Protection Laws.
39



--------------------------------------------------------------------------------



(d) For purposes of this Section 4.24, the terms “controller”, “personal data”,
“personal data breach”, “process” and its cognates, and “processor” shall have
the meaning given to them in the GDPR, as applicable.
Section 4.25 Anti-Corruption Compliance, International Trade, and Anti-Money
Laundering.
(a) The Business Group Companies have at all times complied with, and are
currently in compliance with, the U.S. Foreign Corrupt Practices Act of 1977
(the “FCPA”), as amended, and any other applicable anti-corruption Law. None of
the Business Group Companies, or, to the Knowledge of the Company, any of their
respective directors, officers, employees, or Representatives acting on behalf
of any Business Group Company, has offered, authorized, made, paid or received,
directly or indirectly, any bribes, kickbacks or other similar payments or
offers or transfers of value, regardless of form or amount, in connection with
obtaining or retaining business or to secure an improper advantage to or from
any Person. No Business Group Company has (i) used, or authorized the use of,
money or anything of value in relation to any unlawful payment or secret or
unrecorded fund or (ii) made any false, fictitious or misleading entries in its
books and records relating to the same. The Business Group Companies have in
place adequate controls and systems reasonably designed to ensure compliance
with the FCPA and other applicable anticorruption Law. To the Knowledge of the
Company, no director, officer or employee of the Company or any of its
Subsidiaries has been an official of any foreign Governmental Authority, an
official of a foreign political party or a candidate for political office in any
foreign country. Neither the Company nor any of its Subsidiaries is, or has
been, under administrative, civil, or criminal investigation, indictment,
suspension, debarment, or audit (other than a routine contract audit) by any
Governmental Authority, in connection with alleged or possible violations of the
FCPA or any other applicable anti-corruption Law.
(b) No Business Group Company or any of their respective directors, officers,
employees, or, to the Knowledge of the Company, independent contractors or
representatives is, or is 50% or more owned, or otherwise controlled by any
Person that is: (i) the target of any sanctions administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State or any other relevant Governmental Body (collectively,
“Sanctions”), or (ii) located, organized or resident in a country or territory
that is, or whose government is the target of, comprehensive Sanctions,
including, currently, Crimea, Cuba, Iran, North Korea, and Syria (“Embargoed
Countries”). In addition, to the Knowledge of the Company, since December 31,
2015, no Business Group Company or any of their respective, directors, officers,
employees, independent contractors, or representatives while acting on behalf of
any Business Group Company have engaged in any unauthorized business with any
Person that is the target of Sanctions or any Embargoed Country. No Seller Group
Party will, directly or indirectly, use the proceeds of the transactions
contained herein, or lend, contribute or otherwise make available such proceeds
to any Person: (x) to finance unauthorized activities or business of or with any
Embargoed Country or Person that, at the time of such funding, is, the target of
Sanctions, or (y) in any other manner that would result in a violation of
Sanctions by any Person. The Business Group Companies and their respective
directors, officers, employees and, to the
40



--------------------------------------------------------------------------------



Knowledge of the Company, Representatives are, and since December 31, 2015, have
been, in compliance in all material respects with Sanctions and Anti-Money
Laundering Laws.
Section 4.26 Certain Acknowledgements. The Company is not relying nor has relied
on any representations or warranties whatsoever by or behalf of Investor
regarding the subject matter of this Agreement, express or implied, except for
the representations and warranties in Article V.
Section 4.27 No Other Representations and Warranties. None of the Business Group
Companies nor any other Person makes any representation or warranty to Investor
or its Affiliates with respect to any projections, estimate or budgets delivered
to or made available to Investor or its Affiliates or their respective
Representatives of future revenues, expenses or future results of operations of
any Business Group Company, unless such information is expressly addressed or
included in a representation or warranty contained in this Agreement. Except as
set forth in the other Transaction Documents, the representations and warranties
set forth in this Article IV are the sole and exclusive representations and
warranties of the Company and KJI (solely with respect to Sections 4.2, 4.3(c)
and 4.12) in connection with the Contemplated Transactions.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF INVESTOR
Investor represents and warrants to the Sellers as follows:
Section 5.1 Organization. Investor is duly organized, validly existing and in
good standing under the Laws of the jurisdiction of its organization.
Section 5.2 Power and Authorization; Enforceability. Investor has all requisite
corporate or similar power and authority to execute and deliver this Agreement
and the other Transaction Documents required to be executed and delivered by it
in connection with the Purchase and Sale and to perform its obligations
hereunder and thereunder. Investor has taken all corporate or other actions
required to be taken by or on behalf of Investor to authorize and permit the
execution and delivery by Investor of this Agreement and each other Transaction
Document required to be executed and delivered by it pursuant hereto, the
performance by Investor of its obligations hereunder and thereunder, and the
consummation by Investor of the Contemplated Transactions. This Agreement, and
each other Transaction Document executed and delivered by Investor pursuant
hereto, has been duly executed and delivered by Investor and, assuming the due
authorization, execution and delivery by each of the other parties hereto or
thereto, constitutes the legal, valid and binding obligations of Investor,
enforceable against Investor in accordance with its terms, except as such
enforceability may be limited by the Enforceability Exceptions.
Section 5.3 No Violation or Approval; Consents. None of the execution or
delivery of this Agreement or any other Transaction Document (to which Investor
is a party) by Investor or its consummation of the Contemplated Transactions
will:
41



--------------------------------------------------------------------------------



(a) require any Governmental Filings and Approvals, other than (i) those filings
required to be made under the HSR Act and those filings required to be made
under other Antitrust Laws listed on Schedule 3.3 of the Disclosure Schedules;
and (ii) approvals that, if not obtained or made, would not have an Investor
Material Adverse Effect;
(b) (i) constitute or result in a violation of any Law or Governmental Order to
which Investor is subject or by which any of its properties or assets is bound;
(ii) constitute or result in the violation or breach of any term, condition or
provision of, or constitute (with or without due notice or lapse of time or
both) a default under, or give rise to any right of termination, cancellation or
acceleration with respect to any Contract to which Investor or any of its
Affiliates is a party; or (iii) result in the creation or imposition of a Lien
upon any property or assets of Investor, except with respect to clauses (i),
(ii) and (iii), as would not have an Investor Material Adverse Effect; or
(c) result in a breach or violation of, or default under, the Organizational
Documents of Investor.
Section 5.4 Litigation. There is no Action pending or, to the Knowledge of
Investor, threatened, against Investor or any of its Affiliates or any of their
properties, assets or businesses, that would have an Investor Material Adverse
Effect.
Section 5.5 Sufficiency of Funds. Investor has, and will have as of January 6,
2020, sufficient access to funds under its existing credit facility and will, at
Closing, have sufficient funds available, to pay the Closing Purchase Price and
all fees and expenses payable by it hereunder.
Section 5.6 Brokers. There are no brokerage commissions, finders’ fees or
similar compensation payable in connection with the Contemplated Transactions
based on any arrangement or agreement made by or on behalf of Investor or any of
its Affiliates.
Section 5.7 Compliance with Securities Laws. Investor is acquiring the Sale
Interests for investment for its own account and not with a view to, or for sale
in connection with, any distribution of any part thereof. Investor understands
and acknowledges that the sale of the Sale Interests pursuant to this Agreement
shall not be registered under the Securities Act, and, accordingly, the Sale
Interests will be characterized as “restricted securities” under the Securities
Act and may be resold without registration under the Securities Act only in
certain limited circumstances. Investor further understands that no public
market now exists for any of the securities issued by the Company and the Seller
Group Parties have given no assurances that a public market shall ever exist for
the Sale Interests. Investor is an “accredited investor” within the meaning of
Regulation D of the rules and regulations promulgated under the Securities Act.
Section 5.8 Certain Acknowledgements. Investor is not relying nor has relied on
any representations or warranties whatsoever by or on behalf of any Seller Group
Party or the Company regarding the subject matter of this Agreement, express or
implied, except for the representations and warranties in Article III in the
case of representations and warranties by the
42



--------------------------------------------------------------------------------



Seller Group Parties and the representations and warranties in Article IV in the
case of representations and warranties by the Company.
Section 5.9 No Other Representations and Warranties. None of the Investor nor
any other Person makes any representation or warranty to Investor or its
Affiliates with respect to any projections, estimate or budgets delivered to or
made available to Investor or its Affiliates or their respective Representatives
of future revenues, expenses or future results of operations of the Investor,
unless such information is expressly addressed or included in a representation
or warranty contained in this Agreement. Except as set forth in the other
Transaction Documents, the representations and warranties set forth in this
Article V are the sole and exclusive representations and warranties of the
Investor in connection with the Contemplated Transactions.
ARTICLE VI
COVENANTS OF THE PARTIES
Section 6.1 Conduct of Business Prior to the Closing.
(a) Except (i) as required or prohibited by applicable Law, (ii) as contemplated
by this Agreement, or (iii) with the prior written consent of Investor (which
consent shall not be unreasonably withheld, conditioned or delayed), from the
date of this Agreement until the earlier of the Closing or termination of this
Agreement (such period, the “Pre-Closing Period”), the Seller Group Parties
shall cause the Business Group Companies to, and the Company shall, and shall
cause its Subsidiaries to: (A) conduct their businesses in the ordinary course
of business, (B) preserve substantially intact their assets and businesses as
presently conducted and (C) use commercially reasonable efforts to preserve the
goodwill of the suppliers, licensors, employees, independent contractors,
customers, distributors and others having business relations with any of the
Business Group Companies.
(b) Without limiting the generality of the foregoing, except (i) as required or
prohibited by applicable Law, (ii) as set forth in Schedule 6.1 of the
Disclosure Schedules, (iii) as contemplated by this Agreement, including with
respect to the Reorganization, or (iv) with the prior written consent of
Investor (which consent shall not be unreasonably withheld, conditioned or
delayed) from the date of this Agreement until the earlier of the Closing or
termination of this Agreement, the Seller Group Parties shall cause the Business
Group Companies not to and the Company shall not, and shall cause its
Subsidiaries not to (and KJI, with respect to Section 6.1(b)(xvi) and
Section 6.1(b)(xviii), shall not):
(i) amend any of their Organizational Documents;
(ii) issue, transfer, sell, deliver, pledge or encumber any of their equity
interests (or options or other securities convertible into or exchangeable or
exercisable for, with or without additional consideration, such equity
interests) or any other options, restricted units, phantom interests, warrants,
rights to subscribe to, purchase rights, subscription rights, rights of first
refusal,
43



--------------------------------------------------------------------------------



preemptive rights, conversion rights, exchange rights, and calls or other
commitments relating to any equity interests of the Business Group Companies;
(iii) split, combine, reclassify or acquire any of their Equity Interests
(whether by merger, consolidation, business combination or otherwise) or
otherwise their capital structure;
(iv) sell, assign, transfer, convey, lease or otherwise dispose of or encumber
any assets or properties for an aggregate purchase price in excess of $250,000
in any transaction or series of related transactions, except for sales of
inventory in the ordinary course of business;
(v) directly or indirectly acquire or agree to acquire any equity interest in
any Person or any assets or properties for an aggregate purchase price in excess
of $250,000 in any transaction or series of related transactions;
(vi) make loans or advances of borrowed money to any other Person (other than
advances for travel expenses in the ordinary course of business);
(vii) create, incur, assume, suffer to exist or otherwise be liable with respect
to any Indebtedness, other than the incurrence of Indebtedness in the ordinary
course of business;
(viii) change or amend any material Tax elections, make any material changes to
any method of Tax accounting, file any amended material Tax Return, settle or
compromise any claim or assessment in respect of a material amount of Taxes or
enter into any closing agreement (or similar contract) with any Taxing
Authority;
(ix) engage in any corporate reorganization, voluntary liquidation or
dissolution;
(x) amend, modify (including extend any exclusivity period) or terminate any
Material Contract, or enter into any Contract that would be considered a
Material Contract if in effect as of the date hereof;
(xi) enter into any partnership, alliance, joint venture or similar arrangement
with another Person;
(xii) except as required by a Company Plan or applicable Law, (A) increase the
compensation, bonus opportunity or other remuneration or benefits (including
equity and equity-based awards) payable to any Company Personnel (other than
increases in annual base salary or wage rate and annual cash bonuses in the
ordinary course of business for Company Personnel whose annual base salary or
wage rate is less than $100,000), (B) enter into, adopt, amend,
44



--------------------------------------------------------------------------------



terminate or supplement any Company Plan, other than renewals of any Company
Plan in connection with annual open enrollment periods in the ordinary course of
business (or any plan, program or arrangement that would be a Company Plan if in
effect on the date hereof), or grant any change in control, retention,
severance, termination or similar pay, (C) accelerate the time of payment or
vesting of, or fund or otherwise secure the payment of, any compensation or
benefit payable to any Company Personnel, (D) enter into any independent
contractor agreement with a natural person, except for any such agreement that
is terminable upon ten (10) or fewer days’ prior notice by the Company or its
Subsidiaries, (E) hire any person to be employed by the Company or its
Subsidiaries with an annual base salary or wage rate or consulting fees in
excess of $75,000 or (F) promote, relocate or terminate (other than for cause)
the employment of any Company Personnel other than in the ordinary course of
business;
(xiii) commence or settle any Action, other than such settlements in the
ordinary course of business that (A) are only for money damages of less than
$250,000 individually and $500,000 in the aggregate, (B) include a full release
of the Business Group Companies and its Affiliates and (C) do not include any
admission of wrong-doing;
(xiv) make any material changes in any accounting methods, principles or
practices other than changes required by GAAP or applicable Law or replace the
Company’s external auditor;
(xv) except for tax distributions in accordance with the Organizational
Documents, declare, accrue, set aside or pay any non-cash distribution on or in
respect of any Equity Interests;
(xvi) sell, assign, transfer, convey, lease, license or otherwise dispose of, or
abandon, let lapse or fail to defend or prosecute, in each case, any
Intellectual Property used or held for use in the business of the Business Group
Companies (other than non-exclusive licenses of Trademarks granted to
distributors in the ordinary course of business);
(xvii) grant any Person the rights to use, license or otherwise exploit the
Likeness of KKJ (including any endorsement or promotion by KKJ) or the KKJ
Trademarks in the Beauty and Cosmetics Field;
(xviii) terminate (other than expirations in the ordinary course of business)
any insurance policy maintained by a Business Group Company and pertaining to
the assets, operations or employees of the Business Group Companies or the
Business;
(xix) incur accounts payables outside of the ordinary course of business or
delay the payment of any accounts payables outside of the ordinary course of
business; or
45



--------------------------------------------------------------------------------



(xx) commit, authorize or agree to take any action, as applicable, in
contravention of any of the foregoing.
(c) Nothing contained in this Agreement shall give Investor, directly or
indirectly, any right to control or direct the operations of the Business Group
Companies prior to the Closing. During the Pre-Closing Period, each of the
Company and Investor shall exercise, consistent with the other terms and
conditions of this Agreement, complete control and supervision over their
respective businesses.
Section 6.2 Appropriate Actions; Governmental Approval.
(a) During the Pre-Closing Period, each party hereto shall use its commercially
reasonable efforts to (i) promptly obtain all authorizations, consents, orders
and approvals of all Governmental Authorities that are necessary for its
execution and delivery of, performance of its obligations pursuant to, and
consummation of the Contemplated Transactions, and (ii) avoid the entry of, or
to effect the dissolution of, any decree, order, judgment, injunction, temporary
restraining order or other order in any suit or proceeding, that would otherwise
have the effect of preventing or materially delaying the consummation of the
Contemplated Transactions.
(b) In furtherance of the foregoing, each party hereto agrees to make as
promptly as reasonably practicable all necessary applications and filings for
which it is responsible with respect to the transactions contemplated by this
Agreement under any Antitrust Law or by any antitrust or competition
Governmental Authority (and in any event file all required HSR Act notifications
no later than the tenth (10th) Business Day following the date hereof). The fees
associated with such filings shall be borne by Investor.
(c) During the Pre-Closing Period, each party hereto shall cooperate with each
other in connection with (i) determining whether any action by or in respect of,
or filing with, any Governmental Authority is required in connection with the
consummation of this Agreement and (ii) seeking any such actions, consents,
approvals or waivers or making any such filings. The parties shall promptly
furnish to each other all documents and information required for any application
or other filing under the rules and regulations of any applicable Law in
connection with the transactions contemplated by this Agreement; provided,
however, that documents and/or information obtained under this Agreement may be
used only in connection with the Contemplated Transactions and for no other
purpose without the prior written consent of the party that provided such
documents and/or information and that each disclosing party may limit disclosure
of any reasonably designated privileged materials or competitively sensitive
materials to counsel or outside counsel at their discretion. Without limiting
the generality of anything contained in this Section 6.2(c), each party hereto
shall promptly notify the other parties of any material oral or written
communication it receives from any Governmental Authority relating to the
matters that are the subject of this Agreement, permit each other party hereto
to review in advance, and consider any reasonable comments to, any communication
proposed to be made by such party to any Governmental Authority and provide the
other parties with copies of all material correspondence, filings or other
communications between them or any of their Representatives, on the one hand,
and any Governmental Authority or members of its staff, on
46



--------------------------------------------------------------------------------



the other hand (subject to appropriate redactions to protect any privileged or
commercially sensitive information). During the Pre-Closing Period, no party to
this Agreement shall agree to participate in any meeting or discussion with any
Governmental Authority in respect of any such filings, investigation or other
inquiry unless it consults with the other parties in advance and, to the extent
permitted by such Governmental Authority, gives the other parties the
opportunity to attend and participate at such meeting. Subject to Section 6.9,
the parties to this Agreement will coordinate and cooperate fully with each
other in exchanging such information (subject to appropriate redactions to
protect any privileged or commercially sensitive information) and providing such
assistance as the other party may reasonably request in connection with the
foregoing.
(d) Each party hereto shall use its commercially reasonable efforts to resolve
such objections, if any, as may be asserted by any Governmental Authority with
respect to the Contemplated Transactions under the HSR Act and any similar Laws
in any other relevant non-United States jurisdiction. Each party to this
Agreement agrees to cooperate to obtain any other consents and approvals that
may be required in connection with the Contemplated Transactions.
(e) Prior to the Closing, each party shall use commercially reasonable efforts
to fulfill, and shall reasonably cooperate with each other to fulfill, as soon
as reasonably practicable, the conditions specified in Article VII. In
connection with the foregoing, prior to the Closing, each party hereto will (a)
execute and deliver the Transaction Documents and (b) comply with all applicable
Laws in connection with its execution, delivery and performance of the
Transaction Documents and the Contemplated Transactions.
(f) Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement shall require, or be construed to require, Investor or any of its
Affiliates to proffer to, or agree to, sell, license or dispose of or hold
separate, or accept any behavioral remedy, with respect to, before or after the
Closing, any assets, businesses, or interest in any assets or businesses of
Investor, the Company or any of its or their respective Affiliates, and the
Seller Group Parties, the Company and its Subsidiaries shall not take or agree
to take on any such action without Investor’s prior written consent.
Section 6.3 Public Announcements. The initial press release, and any
accompanying filing pursuant to the Exchange Act announcing the Contemplated
Transactions shall be agreed upon by the Sellers and Investor (the “Initial
Press Release”). No party hereto will (and each such party will cause its
Affiliates not to) issue any press release or otherwise make any public
statement (whether pursuant to the Exchange Act or otherwise) with respect to
the Contemplated Transactions hereby without (to the extent permitted by Law)
providing the other parties hereto an opportunity to review and comment on such
public statement, except (i) to the extent such press release or statement
discloses only such information as was disclosed in the Initial Press Release
and (ii) to the extent that such party or any of its Affiliates determines in
good faith, based on the advice of outside counsel, that it is so obligated by
applicable securities or other Laws or the rules of any securities exchange, in
which case such party shall give notice to the other parties in advance of such
party’s or its Affiliate’s intent to make such announcement or issue such press
release and provide the other party a reasonable opportunity to review and
47



--------------------------------------------------------------------------------



comment on such disclosure; provided, however, that no party shall be required
to provide to the other party any factual description of the transaction
required to be included in any Quarterly Report or Annual Report of such party
to be filed with the Securities and Exchange Commission to the extent such
disclosure is consistent with disclosure previously filed pursuant to applicable
securities or other Laws or the rules of any securities exchange, and if such
disclosure was previously provided to the other party. The parties to the
Agreement hereby agree to the matters set forth on Schedule 6.3.


Section 6.4 Transaction Expenses. Except as expressly provided in this
Agreement, each party shall assume and bear all expenses, costs and fees
(including legal and accounting fees and expenses) incurred by it in connection
with the preparation, negotiation and execution and performance of this
Agreement and the other instruments and agreements referred to herein and the
consummation of the Contemplated Transactions.
Section 6.5 Access to Information. From the date hereof until the earlier of the
Closing or the termination of this Agreement, and subject to compliance with
applicable Law, Contracts and this Section 6.5, (i) the Seller Group Parties
shall cause the Business Group Companies; and (ii) the Company shall and shall
cause its Subsidiaries to, give Investor and its Representatives reasonable
access during regular business hours to the properties, personnel, accountants
and other Representatives (subject to any customary access agreements required
by third-party advisors), books and records of the Business Group Companies at
the reasonable, prior request of Investor in connection with the Contemplated
Transactions; provided, however, that Investor and its Representatives shall
conduct any such activities in such a manner as not to unreasonably interfere
with the business or operations of the Business Group Companies. If the Seller
Group Parties determine, in their reasonable judgment and on the advice of
counsel, that providing such information would waive or jeopardize the
protection of the attorney-client privilege or any other similar privilege or
immunity, the Seller Group Parties shall cooperate in good faith to enable
Investor to evaluate any such information without jeopardizing such privilege or
immunity.
Section 6.6 Treatment of Related-Party Contracts. The parties to the Agreement
hereby agree to the matters set forth on Schedule 6.6 of the Disclosure
Schedules.
Section 6.7 Reorganization. Prior to the Closing, each of the Seller Group
Parties shall, and shall cause their respective applicable Affiliates to, use
reasonable best efforts to effect the transactions described in Schedule 6.7
(collectively, the “Reorganization”), in substantially the manner set forth
therein (the plan set forth in Schedule 6.7, as amended in accordance with this
Section 6.7, the “Reorganization Plan”). The Seller Group Parties shall provide
Investor with a reasonable opportunity (and in any event no less than ten (10)
Business Days) to review and comment on all documentation relating to the
Reorganization (the “Reorganization Documentation”). The Seller Group Parties
shall consider in good faith any reasonable comments received from Investor.
Prior to the Closing, the Seller Group Parties shall deliver to Investor an
updated capitalization table of the Company reflecting the Reorganization. The
Seller Group Parties shall, and shall use reasonable best efforts to cause their
respective Affiliates to, take all other actions reasonably designed to further
the completion of Reorganization prior to
48



--------------------------------------------------------------------------------



the Closing, and shall keep Investor reasonably informed on a timely basis with
respect to all material activity concerning the status of the Reorganization.
Section 6.8 Exclusive Dealing. During the Pre-Closing Period, the Seller Group
Parties shall not, and shall cause each of the Business Group Companies, their
other Affiliates and their respective Representatives acting under their
direction not to, directly or indirectly (a) initiate, solicit, facilitate or
encourage the submission of any proposals or offers with respect to, (b)
participate in any discussions or negotiations regarding or relating to, (c)
furnish any other Person any information with respect to, or (d) enter into any
letter of intent or agreement in principle with any Person relating to, any
direct or indirect acquisition of all or substantially all of the Business Group
Companies’ assets or, other than as contemplated by the Reorganization, any
material portion of the equity interests of a Business Group Company, or an
acquisition of a Business Group Company by merger, amalgamation, consolidation
or otherwise (each of the foregoing transactions, an “Acquisition Transaction”)
(in each case other than sales of inventory in the ordinary course of business
and other than with respect to the Contemplated Transactions). The Seller Group
Parties shall, and shall cause the Business Group Companies to, immediately
cease and cause to be terminated all existing discussions, conversations,
negotiations and other communications with any Person (other than Investor and
its Affiliates) conducted heretofore with respect to any of the foregoing.
Section 6.9 King Kylie DISC, Inc. The Company shall take all actions necessary
so that as of the Closing there is no cash or cash equivalents in King Kylie
DISC, Inc. in excess of ordinary course operating needs of King Kylie DISC, Inc.
Section 6.10 Business Confidential Information. Each of the Seller Group Parties
understands and acknowledges that such Person has had access to and has learned
and will learn prior to the Closing (a) information proprietary to the Business
Group Companies, including Intellectual Property, policies and strategies,
details of customer and consultant contracts, operations methods, product
development techniques, business plans and all other confidential information
with respect to the businesses of the Business Group Companies, (b) other
confidential or proprietary information of the Business Group Companies obtained
by such Person prior to the Closing, including the terms of the Transaction
Documents, and (c) other confidential or proprietary information of the Business
Group Companies, Investor or their respective Affiliates obtained by such Person
pursuant to the terms of the Transaction Documents (collectively, the “Business
Confidential Information”). Each of the Seller Group Parties hereby agrees that,
upon the terms and subject to the conditions set forth herein, until the five
(5)-year anniversary of the Closing Date, such Person (i) will keep confidential
all Business Confidential Information, and (ii) will not, directly or
indirectly, disclose any Business Confidential Information to any third Person
or use any Business Confidential Information in any way, in each case other than
for the benefit of Investor, the Company or its Subsidiaries in performance of
such Person’s duties as an officer or employee of the Company or any of its
Subsidiaries. The restrictions contained in this Section 6.10 shall not apply to
any information which (v) is at the Closing Date or thereafter becomes generally
available to the public other than as a result of a disclosure, directly or
indirectly, by any Seller Group Party in violation of this Agreement or a breach
by any other Person of any legal or contractual obligation known to the
49



--------------------------------------------------------------------------------



Seller Group Party (as applicable), (w) is required to be disclosed by
applicable Law; provided that, in such event, the applicable Seller Group Party
shall use reasonable efforts if permitted by Law to give reasonable advance
notice of such requirement to Investor to enable Investor, the Company or any of
its Subsidiaries to seek a protective order or other appropriate remedy with
respect to such permitted disclosure, (x) becomes available to the Seller Group
Party (as the case may be) on a non-confidential basis from a source other than
the Business Group Companies; provided that such source is not known to the
Seller Group Party to be bound by a confidentiality agreement to a Business
Group Company, (y) is reasonably necessary to be disclosed to obtain the
consents and approvals required hereunder, and (z) is reasonably necessary to be
disclosed in order to enforce such Seller Group Party’s rights under this
Agreement or any Transaction Document entered into in connection herewith.
Section 6.11 Release. Each Seller Group Party will be deemed to, and hereby
does, effective as of the Closing, release and forever discharge the Company,
each of its Subsidiaries and each of their respective successors, heirs and
assigns from any and all Liabilities, Liens, sums of money, accounts and
judgments whatsoever, at law or in equity, either in contract or in tort,
whether known or unknown, on account of, arising out of or relating to any act,
omission or commitment of any kind or character whatsoever occurring prior to
the Closing, including the calculation and payment of any and all amounts due to
any Seller Group Party prior to the Closing (including accrued and unpaid
distributions or other payments arising out of or related to a Seller Group
Party’s acquisition or ownership of Equity Interests of the Company); provided,
however, that such claims shall not include claims arising out of the
Transaction Documents, rights to indemnification or advancement or reimbursement
of expenses to which the current or former directors and officers of the Company
or of any of its Subsidiaries may be entitled pursuant to the Company’s or any
of its Subsidiaries’ Organizational Documents, or claims for compensation,
benefits and expense reimbursement in the ordinary course of business in such
Seller Group Party’s capacity as an employee or service provider of the Company
or any of its Subsidiaries. For the avoidance of doubt, each Seller Group Party
(in his, her or its individual capacity and on behalf of his, her or its
Affiliates, Representatives and successors and permitted assigns) hereby,
irrevocably waives any restriction on transfer, right of first refusal, right of
first offer or similar right (including any and all rights set forth in the
Company’s Organizational Documents) in respect of the transactions contemplated
by this Agreement and hereby consents to the transfer of the Equity Interests
contemplated hereby.
Section 6.12 Tax Matters.
(a) Procedures for Pre-Closing Tax Periods and Straddle Periods. Whenever it is
necessary hereunder to determine the liability for Taxes of the Company or any
Person with respect to the Company or its Subsidiaries for a Straddle Period,
the determination of such Taxes for the portion of the Straddle Period ending on
and including the Closing Date shall be determined by assuming that the Straddle
Period consisted of two (2) taxable years or periods, one which ended at the
close of the Closing Date and the other which began at the beginning of the day
following the Closing Date and items of income, gain, deduction, loss or credit
of or with respect to such Person for the Straddle Period shall be allocated
between such two taxable years or periods on a “closing of the books basis” by
assuming that the books of such Person were
50



--------------------------------------------------------------------------------



closed at the close of the Closing Date; provided, however, that exemptions,
allowances, deductions or Taxes that are calculated on a periodic basis, such as
property Taxes and depreciation deductions, shall be apportioned between such
two taxable years or periods on a daily basis.
(b) Tax Cooperation. Sellers, on the one hand, and Investor, on the other hand,
shall (and shall cause their respective Affiliates to) use commercially
reasonable efforts to cooperate fully, as and to the extent reasonably requested
by the other party, in connection with the filing of Tax Returns and any audit,
litigation or other proceeding with respect to Taxes including, for the
avoidance of doubt reasonable assistance with any voluntary disclosure or
discussions with any taxing authority relating to sales tax. In particular,
Sellers, on the one hand, and Investor, on the other hand, shall (and shall
cause their respective Affiliates to) use commercially reasonable efforts to
furnish or cause to be furnished to the other, upon written request, such
information and assistance as is reasonably necessary for the filing of any Tax
Return for the Pre-Closing Tax Period or any Straddle Period or otherwise
relating to any of the payments to be made pursuant to this Agreement, for the
making of any election relating to Taxes, for the preparation for any audit, and
for the prosecution or defense of any lawsuit, action, suit, proceeding or
investigation relating to any adjustment or proposed adjustment with respect to
Taxes, including making employees available, at the requesting party’s expense,
on a mutually convenient basis to provide additional information and
explanations of any material provided hereunder. Investor and Sellers shall
retain all records with respect to Taxes pertaining to the Company and the
Company’s Subsidiaries for a period of at least seven (7) years following the
Closing Date and shall give the other party reasonable written notice prior to
transferring, destroying or discarding any such records, and allow such other
party to take possession of such records. Investor and Sellers shall cooperate
with each other in the conduct of any lawsuit, action, suit, proceeding or
investigation relating to Taxes involving the Company and the Company’s
Subsidiaries.
(c) Preparation and Filing of Tax Returns.
(i) The Sellers shall, at the Sellers’ expense, timely prepare and file, or
shall cause to be timely prepared and filed, all Pre-Closing Tax
Returns; provided that the Sellers shall provide a copy of such Pre-Closing Tax
Return to Investor in a commercially reasonable period of time prior to the due
date (including applicable extensions) of such Pre-Closing Tax Return, and the
Sellers shall consider in good faith any suggested changes; provided, further,
that if such Pre-Closing Tax Return would reasonably be expected to have the
effect of (a) causing Investor to bear any Taxes due and owing on such
Pre-Closing Tax Return (taking into account Section 9.1 hereof and the
limitations in Section 9.4 hereof) or (b) materially increasing the Tax
liability of Investor for any tax period following the Closing Date, the filing
of such Pre-Closing Tax Return shall be subject to Investor’s consent (not to be
unreasonably withheld, conditioned, or delayed).
51



--------------------------------------------------------------------------------



(ii) The Company shall timely prepare and file, or shall cause to be timely
prepared and filed, all other Tax Returns (including any partnership return and
applicable K-1s) of the Company and its Subsidiaries consistent with and subject
to the applicable provisions of the A&R LLC Agreement addressing the preparation
and filing of post-Closing Tax Returns; provided, however that the Company shall
provide a copy of any Straddle Tax Return to the Sellers a commercially
reasonable period of time prior to the due date (including applicable
extensions) of such Straddle Tax Return, and Investor shall consider in good
faith any suggested changes; provided, further, that the filing of such Straddle
Tax Return shall be subject to such Sellers’s consent (not to be unreasonably
withheld, conditioned, or delayed).
(iii) The Company shall have in effect an election under Section 754 of the Code
for the taxable year that includes the Closing Date. Investor shall not make an
election under Section 336 or 338 of the Code (or any comparable applicable
provision of state, local or non-U.S. Tax Law) with respect to the transactions
contemplated by this Agreement.
(iv) Following the Closing, the Company and its Subsidiaries shall not (and the
Investor shall not cause the Company or any Subsidiaries to): (a) amend any
Pre-Closing Tax Return or Straddle Tax Return prepared and filed in accordance
with Section 6.12(c)(i) or Section 6.12(c)(ii), or otherwise filed prior to the
Closing Date, (b) make or change any Tax election or change any method of
accounting that would have retroactive effect to any Pre-Closing Tax Period, or
(c) except for Tax Returns prepared and filed in accordance with Section
6.12(c)(i) or Section 6.12(c)(ii), file any original Tax Returns of the Company
or its Subsidiaries (or otherwise initiate discussions or examinations with a
Governmental Entity, other than pursuant to the VDA Procedures described in
Section 6.12(h)) with respect to any Pre-Closing Tax Period, in each case,
without the Sellers’ consent (not to be unreasonably withheld, conditioned or
delayed).
(d) Tax Contests.
(i) Investor shall deliver a written notice to the Sellers promptly following
any demand, claim, or notice of commencement of a claim, proposed adjustment,
assessment, audit, examination or other administrative or court proceeding with
respect to Taxes of (or relating to) any of the Company or its Subsidiaries for
which the Sellers may have an indemnification obligation pursuant to this
Agreement or for which the Sellers may otherwise be liable (a “Tax Claim”) and
shall describe in reasonable detail, to the extent practicable, the facts
constituting the basis for such Tax Claim, the nature of the relief sought, and
the amount of the claimed Losses (including Taxes), if any, provided, however,
that the failure or delay to so notify the Sellers shall not relieve the Sellers
of any
52



--------------------------------------------------------------------------------



claim of indemnification pursuant to this Agreement, except to the extent that
the Sellers are prejudiced thereby.
(ii) The Sellers shall have the right to control and Investor shall have the
right to participate in (at its own expense) any Pre-Closing Tax
Contest; provided that (a) the Sellers shall keep Investor reasonably informed
of all material developments and events relating to such Pre-Closing Tax Contest
and to the extent any settlement or compromise of a Pre-Closing Tax Contest
could reasonably be expected to have the effect of increasing a Tax liability of
the Company or any of its Subsidiaries or owners in a taxable period or portion
thereof ending after the Closing Date, the Sellers shall not settle such
Pre-Closing Tax Contest without Investor’s prior written consent (not to be
unreasonably withheld, conditioned, or delayed), (b) the Sellers shall provide
Investor with evidence reasonably acceptable to Investor that the Sellers will
have the financial resources necessary to conduct the defense of such contest
and fulfill its indemnification obligations hereunder, and (c) the Company shall
have the right to make an election under Section 6226 of the Code for any
applicable taxable period with respect to such contest unless (i) each Seller
shall have paid, no fewer than 20 calendar days before the date on which such
election under Section 6226 of the Code is due, such Seller’s pro rata portion
of any imputed underpayment (as determined under Section 6225 of the Code)
attributable to such Seller plus any related interest and penalties and (ii) the
total amount paid by the Sellers is 100 percent of such imputed underpayment and
related interest and penalties.
(iii) The Company shall have the right to control and the Sellers shall have the
right to participate in (at their own expense), any Straddle Tax
Contest; provided that Investor shall keep the Sellers reasonably informed of
all material developments and events relating to such Straddle Tax Contest and
the Company shall not settle such Straddle Tax Contest without the Sellers’
prior written consent (not to be unreasonably withheld, conditioned, or
delayed).
(iv) To the extent of any inconsistency between Article IX and this Section
6.12(d), the procedures in this Section 6.12(d) shall govern all Tax Claims.
(e) Closing Date Course of Business. For the portion of the Closing Date after
the Closing, other than transactions expressly contemplated by this Agreement,
Investor shall cause the Company and its Subsidiaries to carry on their business
only in the ordinary course in the same manner as heretofore conducted.
(f) Transfer Taxes. Notwithstanding anything in this Agreement to the contrary,
Transfer Taxes that become payable in connection with the transactions
contemplated by this Agreement shall be borne fifty percent (50%) by Sellers and
fifty percent (50%) by Investor. The parties shall cooperate in filing such
forms and documents as may be necessary to minimize or eliminate any such
Transfer Taxes to the extent commercially reasonable.
53



--------------------------------------------------------------------------------



(g) Allocation of Purchase Price. Within forty-five (45) days following the
final determination of the Post-Closing Adjustment, Investor shall prepare and
deliver to the Sellers an allocation of the Purchase Price (including, for the
avoidance of doubt, assumed liabilities) amongst the assets of the Company (the
“Purchase Price Allocation”). The Purchase Price Allocation shall be prepared in
accordance with applicable Law, including in accordance with Sections 1060, 751
and 755 of the Code and the Treasury Regulations promulgated thereunder (and any
similar Law, as appropriate), and the methodology set forth on Schedule 6.12(g).
The Purchase Price Allocation shall be final and binding on all Parties unless,
within sixty (60) days after delivery thereof to Sellers, Sellers deliver a
written notice to Investor of its objections to the Purchase Price Allocation.
Sellers and Investor shall use their reasonable efforts to resolve any disputed
items specifically set forth in such written notice. If the Sellers and Investor
cannot come to a mutual agreement on the Purchase Price Allocation, the matter
shall be resolved in accordance with substantially identical procedures as set
forth for the resolution of disputes in Section 2.4(e). If Sellers do not timely
object to the Purchase Price Allocation or if all disputed items are resolved in
accordance with the foregoing sentence, then such Purchase Price Allocation,
taking into account the final resolution of any such disputed items (the “Final
Allocation Schedule”) shall be binding on all Parties for all Tax purposes. The
Investor shall prepare and deliver to the Sellers from time to time revised
copies of such Final Allocation Schedule so as to report any matters on the
Final Allocation Schedule that need updating. None of the Sellers, Investor, the
Company, or any of the Company’s Subsidiaries shall, nor shall they permit their
respective Affiliates to, take any position inconsistent with the Final
Allocation Schedule on any applicable Tax Return; provided, however, that if the
IRS (or comparable state, local or non-U.S. authority) makes an inconsistent
determination with respect to such position in a final audit determination, a
party shall be entitled to take an inconsistent position following the
conclusion of such audit.
(h) Sales Taxes.
(i) Promptly following the Closing Date, Investor shall engage a recognized
accounting or Sales Tax specialty firm as mutually agreed by Investor and
Sellers (the “Tax Consultant”) to, in consultation with Investor and Sellers,
determine with respect to each Pre-Closing Tax Period (1) other than states or
countries in which the Company, and each of the Company’s Subsidiaries, has at
all times collected Sales Taxes, as relevant, the states and countries in which
the Company, or any of the Company’s Subsidiaries, are required to collect (or
to have collected) Sales Taxes (any such state or country shall be a “Tentative
Nexus Jurisdiction”) and (2) a reasonable estimate of the aggregate liability
with respect to such Sales Taxes (including interest and penalties) for each
Tentative Nexus Jurisdiction (the “Nexus Study”). Investor and Sellers shall
cooperate with the Tax Consultant in its production of the Nexus Study, and both
Investor and the Sellers shall have the opportunity to participate in any
discussions with the Tax Consultant, to receive copies of any written
correspondence from the Tax Consultant and to review and comment on any written
submissions to the Tax Consultant. The Tax Consultant shall, as promptly as
possible, deliver a written Nexus Study to Investor and Sellers. If neither
54



--------------------------------------------------------------------------------



Investor nor Sellers object to the Nexus Study with respect to a Tentative Nexus
Jurisdiction, such state shall become an “Identified Nexus Jurisdiction”. If
either Investor or Sellers object to the report with respect to a Tentative
Nexus Jurisdiction, then the parties shall follow the review procedures set
forth in Section 2.4(e) of this Agreement, except that the Independent
Accounting Firm shall be a recognized expert in Sales Tax matters. Subject to
the remainder of this Section 6.12(h), the decision of the Independent
Accounting Firm with regard to whether any Tentative Nexus Jurisdiction is a
state or country where the Company, or any of the Company’s Subsidiaries, is
required to collect (or to have collected) Sales Taxes (which state or country
would then be an Identified Nexus Jurisdiction) and any revised amount of the
liability with respect to such Sales Taxes (including interest and penalties)
shall be final.
(ii) With regard to any Identified Nexus Jurisdiction, Investor shall have the
right to enter into and control “voluntary disclosure agreements” or other
similar programs with respect to the liability of the Company and/or any its
Subsidiaries for Sales Taxes with the applicable taxing authorities in the
Identified Nexus Jurisdictions for all Pre-Closing Tax Periods (such programs,
“VDA Procedures”); provided, however, that (i) Sellers shall have the right to
participate, at their own expense, in any VDA Procedure, (ii) Investor shall
consult with and keep Sellers reasonably informed of the status of such matter
(including consulting with and providing Sellers with copies of all written
correspondence regarding such matter, and shall not settle a matter without the
consent of Sellers, which consent shall not be unreasonably withheld, delayed or
conditioned), and (iii) Investor shall use commercially reasonable efforts to
expeditiously commence and conclude (or to determine not to commence, in
consultation with the Sellers in good faith) any VDA Procedure.
(iii) Investor and Sellers shall cause the Company to use commercially
reasonable efforts to mitigate the Company’s Sales Tax liability for Pre-Closing
Tax Periods and Straddle Periods by, for each customer: (i) obtaining evidence
that such customer has remitted Sales Taxes where required or (ii) obtaining an
exemption certificate that sales to such customer are (or were, as applicable)
exempt from Sales Tax.
(i) K Skin LLC Tax Classification. As of the Closing Date, the Parties hereto
shall cause K Skin, LLC to be classified as disregarded as separate from its
owner for U.S. federal income tax purposes.
Section 6.13 KMJ and KKJ Trust Matters. Within ten (10) Business Days of the
date of this Agreement, each of KMJ Trust and KKJ Trust shall prepare and
deliver to Investor a certification of trust, signed and acknowledged by all of
the trustee(s) of KMJ Trust and KKJ Trust, as applicable, stating the powers of
such trustee(s) under the Trust Documents that establish the basis for the
representations described in Section 3.2 as applied to KMJ Trust and KKJ Trust,
as applicable and otherwise meeting the requirements of a “certification of
trust” or
55



--------------------------------------------------------------------------------



“trust certificate” under the Law governing the Trust Documents of KMJ Trust and
KKJ Trust, as applicable (a “Certification of Trust”); provided, however, that
if the Law governing the Trust Documents of KMJ Trust and KKJ Trust, as
applicable, does not set forth requirements for a Certification of Trust, within
five (5) Business Days of the date of this Agreement, KMJ Trust and KKJ Trust,
as applicable shall instead prepare and deliver to Investor excerpts from such
Trust Documents that establish the basis for the representations described in
Section 3.2 as applied to KMJ Trust and KKJ Trust, as applicable.
Section 6.14 Notification of Certain Matters.
(a) During the Pre-Closing Period, each party hereto shall promptly notify the
other parties in writing of (i) any Actions that are instituted against such
party or its Affiliates seeking to restrain, prohibit or otherwise challenge the
legality of any of the Contemplated Transactions, or (ii) any claim by any
Person that such Person’s consent is required in connection with the
transactions contemplated by a Transaction Document; provided, however, that,
for the avoidance of doubt, the delivery of any notice pursuant to this Section
6.14 shall not limit or otherwise affect the remedies available to the parties
hereunder.
(b) During the Pre-Closing Period, the Seller Group Parties shall give Investor
prompt written notice of any material development that would reasonably be
expected to cause any of the conditions set forth in Sections 7.1 or 7.2 not to
be satisfied on the Closing Date.
(c) During the Pre-Closing Period, Investor shall give prompt written notice to
the Sellers of any material development that would reasonably be expected to
cause any of the conditions set forth in Sections 7.1 or 7.3 on the Closing Date
not to be satisfied.
Section 6.15 Representation and Warranty Insurance. Prior to the Closing, upon
the reasonable request of Investor, the Seller Group Parties shall reasonably
cooperate with Investor in the procurement of a buy-side representation and
warranty policy, the costs, fees and premium of which shall be paid by Investor.
Section 6.16 Minimum Cash Amount. The Seller Group Parties shall cause the
Company to have an aggregate amount of Cash as of the Closing of no less than
$4,500,000 and prior to the Closing shall deliver Investor such documentation
(including bank account statements) as may be appropriate or as reasonably
requested by Investor evidencing the satisfaction of the foregoing obligation.
Section 6.17 Further Assurances. From and after the Closing, each party hereto
shall, and shall cause its respective Affiliates to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions of
this Agreement and give effect to the Contemplated Transactions.
ARTICLE VII
CONDITIONS TO CLOSING
56



--------------------------------------------------------------------------------



Section 7.1 Conditions to the Obligations of the Parties. The respective
obligations of each party to consummate the Contemplated Transactions is subject
to the satisfaction, or waiver (to the extent permitted by applicable Law) at or
prior to the Closing, of the following conditions:
(a) All approvals required under the HSR Act and the Antitrust Laws set forth on
Schedule 3.3 of the Disclosure Schedules shall have been obtained, or any
applicable waiting period thereunder shall have expired or been terminated.
(b) There shall not be in effect any Governmental Order (that is final and
non-appealable) issued by a Governmental Authority of competent jurisdiction,
and no Law shall have been entered, promulgated, enforced or deemed applicable
in each case by any Governmental Authority, that, in any case, permanently
enjoins, restrains, prohibits or otherwise makes unlawful the consummation of
the Contemplated Transactions.
Section 7.2 Additional Conditions to the Obligations of Investor. The obligation
of Investor to consummate the Contemplated Transactions is further subject to
the satisfaction, or waiver (to the extent permitted by applicable Law) at or
prior to the Closing, of each of the following conditions:
(a) The Seller Group Parties Fundamental Representations shall be true and
correct in all respects at and as of the date hereof and the Closing Date as if
made at and as of such time (except to the extent expressly made as of a
specific date, in which case as of such specific date) except, in each case,
where the failure to be so true and correct is due to de minimis inaccuracies.
The representations and warranties of the Sellers contained in Article III
(other than the Seller Group Parties Fundamental Representations) shall be true
and correct (without giving effect to any limitation as to “materiality” or
“Seller Material Adverse Effect” or similar materiality qualifiers set forth
therein) at and as of the date hereof and the Closing Date as if made at and as
of such time (except to the extent expressly made as of a specific date, in
which case as of such specific date), except, in each case, where the failure of
such representations or warranties to be true and correct (without giving effect
to any limitation as to “materiality” or “Seller Material Adverse Effect” or
similar materiality qualifiers set forth therein), individually or in the
aggregate, would not have a Seller Material Adverse Effect.
(b) The Company Fundamental Representations shall be true and correct in all
respects at and as of the date hereof and the Closing Date as if made at and as
of such time (except to the extent expressly made as of a specific date, in
which case as of such specific date) except, in each case, where the failure to
be so true and correct is due to de minimis inaccuracies. The representations
and warranties of the Company contained in Article IV (other than the Company
Fundamental Representations) shall be true and correct (without giving effect to
any limitation as to “materiality” or “Material Adverse Effect” or similar
materiality qualifiers set forth therein) at and as of the date hereof and the
Closing Date as if made at and as of such time (except to the extent expressly
made as of a specific date, in which case as of such specific date), except, in
each case, where the failure of such representations or warranties to be true
and correct (without giving effect to any limitation as to “materiality” or
“Material Adverse Effect” or
57



--------------------------------------------------------------------------------



similar materiality qualifiers set forth therein), individually or in the
aggregate, would not have a Material Adverse Effect.
(c) (i) Each of the Seller Group Parties shall have performed and complied in
all material respects with all obligations and covenants required by this
Agreement to be performed or complied with by the Seller Group Parties on or
prior to the Closing and (ii) the Company shall have performed and complied in
all material respects with all obligations and covenants required by this
Agreement to be performed or complied with by it on or prior to the Closing.
(d) There shall not have occurred a Material Adverse Effect or a Seller Material
Adverse Effect that, in each case, is continuing.
(e) The Seller Group Parties shall have delivered or caused to be delivered the
items required by Section 2.3(a).
(f) The Seller Group Parties shall have received and delivered to Investor those
consents set forth on Schedule 7.2(f).
Section 7.3 Additional Conditions to the Obligations of the Seller Group Parties
and the Company. The obligation of the Seller Group Parties and the Company to
consummate the Contemplated Transactions is further subject to the satisfaction,
or waiver (to the extent permitted by applicable Law) at or prior to the
Closing, of each of the following conditions:
(a) The Investor Fundamental Representations shall be true and correct in all
respects at and as of the date hereof and the Closing Date as if made at and as
of such time (except to the extent expressly made as of a specific date, in
which case as of such specific date). The representations and warranties of
Investor contained in Article V (other than the Investor Fundamental
Representations) shall be true and correct (without giving effect to any
limitation as to “materiality” or “Investor Material Adverse Effect” or similar
materiality qualifiers set forth therein) at and as of the date hereof and the
Closing Date as if made at and as of such time (except to the extent expressly
made as of a specific date, in which case as of such specific date), except
where the failure of such representations or warranties to be true and correct
(without giving effect to any limitation as to “materiality” or “Investor
Material Adverse Effect” or similar materiality qualifiers set forth therein),
individually or in the aggregate, would not have an Investor Material Adverse
Effect.
(b) Investor shall have performed and complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by Investor on or prior to the Closing.
(c) Investor shall have delivered or caused to be delivered the items required
by Section 2.3(b).
Section 7.4 Frustration of Conditions. No party may rely on the failure of any
condition set forth in this Article VII to be satisfied if such failure was
caused by such party’s
58



--------------------------------------------------------------------------------



failure to act in good faith or any Willful Breach by such party of any
representation, warranty, covenant or obligation contained herein.
ARTICLE VIII
TERMINATION
Section 8.1 Termination. This Agreement may be terminated at any time prior to
the Closing Date as follows:
(a) by mutual written consent of the parties;
(b) by any party, upon written notice to (i) Investor if such party is a Seller
or (ii) to the Sellers if such party is Investor, if the Closing shall not have
occurred on or before the close of business on March 31, 2020 (the “End Date”);
provided, however, that if on the End Date the condition set forth in
Section 7.1(a) shall not have been satisfied or then capable of being satisfied
but all other conditions have been satisfied or waived (to the extent permitted
by applicable Law), then, subject to this Section 8.1(b), at the written
election of Investor, the End Date may be extended by a period of three (3)
months (and in the case of such extension, any reference to the End Date in any
other provision of this Agreement shall be a reference to the End Date, as
extended); provided, further, that the right to terminate this Agreement under
this Section 8.1(b) shall not be available to a party if the failure to
consummate the Closing Date by the End Date arises out of, or results from, any
material breach by such party of any representation, warranty, covenant or
obligation contained herein;
(c) by any party, upon written notice to (i) Investor if such party is a Seller
or (ii) to the Sellers if such party is Investor, if any Governmental Authority
having jurisdiction over any party shall have issued a Governmental Order
permanently enjoining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement, and such Governmental Order shall
have become final and non-appealable, except that the right to terminate this
Agreement under this Section 8.1(c) shall not be available to a party whose
failure to fulfill any obligation under this Agreement has been the primary
cause of such Governmental Order;
(d) by a Seller, upon written notice to Investor, if (i) Investor shall have
breached any of the covenants or agreements contained in this Agreement to be
performed by Investor such that the condition set forth in Section 7.3(b) would
not be satisfied, or (ii) there exists a breach of any representation or
warranty of Investor contained in this Agreement such that the condition set
forth in Section 7.3(a) would not be satisfied and, in the case of clauses (i)
or (ii), such breach has not been cured within thirty (30) days after receipt by
Investor of written notice from the Sellers of such breach, or is incapable of
being cured by Investor by the End Date, except that the right to terminate this
Agreement under this Section 8.1(d) shall not be available to such Sellers if a
Seller is in material breach of any representation, warranty, covenant or
obligation contained herein such that any of the conditions set forth in
Sections 7.2(a), (b) or (c) would not be satisfied; or
59



--------------------------------------------------------------------------------



(e) by Investor, upon written notice to the Sellers, if (i) a Seller Group Party
shall have breached any of the covenants or agreements contained in this
Agreement to be performed by such Seller Group Party such that the condition set
forth in Section 7.2(c)(i) would not be satisfied, (ii) the Company shall have
breached any of the covenants or agreements contained in this Agreement to be
performed by it such that the condition set forth in Section 7.2(c)(ii) would
not be satisfied, (iii) there exists a breach of any representation or warranty
of any of the Seller Group Parties contained in this Agreement such that the
condition set forth in Section 7.2(a) would not be satisfied, or (iv) there
exists a breach of any representation or warranty of any of the Company
contained in this Agreement such that the condition set forth in Section 7.2(b)
would not be satisfied and, in the case of clauses (i), (ii), (iii) or (iv),
such breach has not been cured within thirty (30) days after receipt by the
Sellers of written notice from Investor of such breach, or is incapable of being
cured by the Sellers by the End Date, except that the right to terminate this
Agreement under this Section 8.1(e) shall not be available to Investor if
Investor is in material breach of any representation, warranty, covenant or
obligation contained herein such that any of the conditions set forth in
Sections 7.3(a) or (b) would not be satisfied.
Section 8.2 Effect of Termination. In the event of termination of this Agreement
by a party pursuant to and in accordance with Section 8.1 hereof, this Agreement
shall thereupon terminate and become void and have no force or effect, without
any liability on the part of any party hereto or its respective Affiliates, and
the transactions contemplated hereby shall be abandoned without further action
by the parties; provided that, (a) the provisions of this Section 8.2, Article X
and the Investor Confidentiality Agreement shall survive the termination of this
Agreement and (b) no party hereto shall be relieved or released from any
liability for losses, costs and damages incurred by another party resulting from
any Fraud or Willful Breach by such party of any of its representations,
warranties, covenants or agreements set forth in this Agreement prior to such
termination.
ARTICLE IX
INDEMNIFICATION


Section 9.1 Indemnification by Seller Group Parties.
(a) Subject to Section 9.4 hereof, each Seller Group Party shall, from and after
the Closing, jointly and severally indemnify and hold the Investor Indemnified
Parties harmless from and against any and all Losses (without duplication)
actually incurred by the Investor Indemnified Parties, and, subject to this
Article IX, reimburse, to the applicable Investor Indemnified Parties the amount
of, any and all Losses arising out of or resulting from:
(i) any Action by a third party arising from any Business Group Company’s
operation of any business other than the Business;
60



--------------------------------------------------------------------------------



(ii) the matters listed on Schedule 9.1(a)(ii) hereto, subject to the provisions
therein;
(iii) the Reorganization;
(iv) any breach or non-fulfillment of any covenant or agreement to be performed
by any Seller Group Party or the Company set forth in this Agreement; and
(v) Indemnified Taxes.
(b) Investor shall use and shall cause the Investor Indemnified Parties to use
their respective commercially reasonable efforts to mitigate any Loss to the
extent required by applicable Law upon and after becoming aware of any event
which would reasonably be expected to give rise to Losses that may be
indemnifiable under this Section 9.1 (it being understood and agreed that any
reasonable out-of-pocket fees, costs or expenses incurred in connection with
such mitigation shall themselves constitute Losses, to the extent the Losses
mitigated would have been indemnifiable pursuant to this Article IX).
(c) The Parties agree that any indemnification payments made pursuant to this
Agreement shall be treated for all purposes to be an adjustment to the Purchase
Price paid hereunder, except as otherwise required by Law.
Section 9.2 Survival.
(a) None of the representations and warranties of the parties set forth in this
Agreement shall survive the Closing, and, no Action for breach of any such
representation or warranty may be brought with respect thereto after the
Closing; provided that the foregoing limitation shall not apply to any Action
against any person for Fraud with respect to the representations and warranties
set forth in this Agreement. Each covenant and agreement which by its terms
contemplates performance, in whole or in part, at or prior to the Closing shall,
with respect to such part performed or required to be performed, terminate on
the date that is one (1) year following the Closing. Each covenant and agreement
that explicitly contemplates performance after the Closing, will, in each case
and to such extent, expressly survive the Closing in accordance with its terms,
and if no term is specified, then for seven (7) years; provided that Section
9.1(a)(v) and Section 6.12 shall survive for the applicable statute of
limitations.
(b) Written notice of a claim (regardless of whether Losses have actually been
incurred or suffered) pursuant to Section 9.1 must be given to the Seller Group
Parties prior to the expiration of the applicable survival period pursuant to
Section 9.2(a) and if notice is timely given, then the relevant covenants and
agreements shall survive as to such claim until such claim has been finally
resolved in accordance with the terms hereof.
Section 9.3 Indemnification Procedures.
61



--------------------------------------------------------------------------------



(a) Any Person claiming indemnification hereunder is hereinafter referred to as
the “Indemnified Party” and any Person or Persons against whom such claims are
asserted hereunder is hereinafter referred to as the “Indemnifying Party”. A
claim for indemnification for any matter not involving a Third-Party Claim may
be asserted by written notice (which shall include reasonable detail regarding
the claim and, if reasonably determinable, an estimate of the Losses thereunder)
(a “Direct Claim Notice”) to the Sellers, in respect of a claim for which
indemnification is sought under Section 9.1 prior to the expiration of the
applicable survival period pursuant to Section 9.2(a).
(b) In the event that any Action is initiated that has or is reasonably expected
to result in Losses being asserted against or sought to be collected from an
Indemnified Party by a third party (a “Third-Party Claim”), such Indemnified
Party shall with reasonable promptness notify the Indemnifying Party of the
Action, specifying the nature of and specific basis for the indemnity claim and
the amount or its good faith estimate of the amount of any Losses resulting
therefrom to the extent then feasible and enclosing a copy of all papers (if
any) served with respect to the claim, audit or other proceeding (the
“Third-Party Claim Notice”), but in any event not later than thirty (30) days
after receipt of such notice of such Third-Party Claim; provided, however that
any failure on the part of an Indemnified Party to so notify an Indemnifying
Party shall not limit any of the obligations of the Indemnifying Party under
this Article IX (except to the extent such failure materially and actually
prejudices the Indemnifying Party, and then only to the extent the Indemnifying
Party was actually prejudiced).
(c) In the event of a Third-Party Claim, the Indemnifying Party shall have the
right, upon written notice to the Indemnified Party, to investigate, contest,
defend or settle any Third-Party Claim that may result in Losses or Expenses, as
applicable, with respect to which the Indemnified Party is entitled to make a
claim pursuant to this Article IX with the assistance of reputable outside legal
counsel that is acceptable to both the Indemnifying Party and the Indemnified
Party (acting reasonably, and which for the avoidance of doubt shall include
Cooley); provided, however, that (i) the Third-Party Claim does not relate to or
arise in connection with any criminal proceeding, action, indictment, allegation
or investigation; and (ii) the Third-Party Claim solely seeks (and continues to
seek) monetary damages.
(d) If the Indemnifying Party assumes the defense, (i) the Indemnified Party
may, at its option and at its own expense (provided, however, that if in the
reasonable judgment of the Indemnified Party based on the advice of outside
counsel, there exists an actual or potential conflict of interest between the
Indemnifying Party and the Indemnified Party with respect to such Third-Party
Claim, the Indemnified Party may assume its own defense, at its own expense,
participate in the investigation, contesting, defense or settlement of any such
Third-Party Claim through Representatives and legal counsel of its own choosing;
and (ii) the Indemnifying Party shall not settle or compromise any Third-Party
Claim unless the Indemnified Party shall have consented to the terms of such
settlement or compromise, which consent shall not unreasonably be withheld
(other than any such settlement or compromise that causes each Indemnified Party
to be fully and unconditionally released from all Liability with respect to such
claim).
62



--------------------------------------------------------------------------------



(e) If reasonably requested by the Indemnifying Party, the Indemnified Party
will reasonably cooperate with the Indemnifying Party and its counsel in
contesting any Third-Party Claim or, if appropriate and related to the
Third-Party Claim in question, in making any reasonable counterclaim against the
Person making such Third-Party Claim, or any cross complaint against any Person
(other than Investor or its Affiliates) or similar action. If the Indemnifying
Party shall not have elected to assume the defense of such Third-Party Claim
within twenty (20) Business Days of receipt of the Third-Party Claim Notice, the
Indemnified Party shall have the right, at its option, to do so; provided,
however, that the Indemnified Party shall not settle or compromise any
Third-Party Claim for which it seeks to make a claim pursuant to this Article IX
without the prior written consent of the Indemnifying Party, which shall not be
unreasonably withheld (other than any such settlement or compromise that causes
each Indemnified Party to be fully and unconditionally released from all
Liability with respect to such claim). If the Indemnified Party elects to assume
the defense of a Third-Party Claim pursuant to this Section 9.3(e), the
Indemnifying Party shall pay the Expenses (which for the avoidance of doubt
shall be Losses for which the Indemnifying Party shall indemnify the Indemnified
Party actually and reasonably incurred in defending and such Third-Party Claim
upon receipt of any invoices and other documentation reasonably evidencing that
such Expenses are payable. The Indemnifying Party shall be entitled to
participate in (but not to control) the defense of any Third-Party Claim which
it has not elected to defend with its own counsel. For the avoidance of doubt,
no settlement of any such Third-Party Claim with third-party claimants shall be
determinative of the amount of Losses relating to such matter without the prior
consent of the Indemnifying Party,
(f) From and after the delivery of a Direct Claim Notice or a Third-Party Claim
Notice under this Agreement, the Indemnifying Party shall give the Indemnified
Party reasonable access to the books, records and properties of the Indemnifying
Party to the extent reasonably related to the matters to which such Direct Claim
Notice or Third-Party Claim Notice relates.
Section 9.4 Limitations.
(a) The amount of any Losses for which indemnification is provided under this
Article IX shall be net of any amounts actually recovered by the indemnified
party under insurance policies or otherwise with respect to such Losses (net of
any expenses incurred in connection with such recovery). If amounts are
recovered from an insurance policy after an indemnifying party makes a payment
to or on behalf of an indemnified party pursuant to this Article IX, the net
proceeds thereof shall promptly be remitted to the indemnifying party that made
such payment up to the amount of the indemnification payment made by the
applicable indemnifying party (less any costs to recover under such insurance
policy).
(b) Notwithstanding anything to the contrary elsewhere in this Agreement, no
party shall, in any event, be liable to any other Person for any punitive or
exemplary damages of such other Person, except to the extent payable to a third
party as a result of a final, non-appealable determination by a court or
arbitral tribunal of competent jurisdiction in respect of a Third-Party Claim.
63



--------------------------------------------------------------------------------



(c) Except for Losses arising out of or resulting from Fraud or Willful Breach,
or Losses indemnified under Section 9.1(a)(v), the Investor Indemnified Parties
shall not have the right to receive any indemnification for Losses arising from
any individual claim or a series of related claims pursuant to Section 9.1
unless and until the aggregate amount of Losses for any individual claim or
series of related claims under Section 9.1 exceeds $250,000, whereupon the
Investor Indemnified Parties shall be entitled to indemnification pursuant to
the terms hereof for the amount of all Losses in respect of all claims in excess
of such $250,000 amount, subject to the further limitations set forth in
Article IX.
(d) Except for Losses arising out of or resulting from Fraud or Willful Breach,
the aggregate liability of the Seller Group Parties (i) for Losses pursuant to
Section 9.1(a)(i) shall not exceed an amount equal to the Purchase Price; (ii)
for Losses pursuant to Section 9.1(a)(ii) shall not exceed the amount set forth
in Schedule 9.1(a)(ii); (iii) for Losses pursuant to Section 9.1(a)(iii) shall
not exceed an amount equal to the Purchase Price; and (iv) for Losses pursuant
to Section 9.1(a)(v) shall not exceed $20,000,000; provided that in no event
shall total indemnifiable Losses exceed an amount equal to the Purchase Price.
Section 9.5 Materiality. The parties hereto hereby acknowledge and agree that
for the purpose of determining the amount of the applicable Losses and for
purposes of determining whether a breach or Loss has occurred, qualifications as
to materiality or material adverse effect (or any similar qualification) in any
representation, warranty or covenant set forth herein or in any other document
contemplated by this Agreement shall be ignored.
Section 9.6 Exclusive Remedy. Except in respect of Fraud or Willful Breach, the
remedies provided in this Article IX shall constitute the sole and exclusive
remedies available to the Investor Indemnified Parties for recourse against the
Seller Group Parties or any Person that controls the Seller Group Parties with
respect to any monetary claim arising under this Agreement, under any theory of
recovery, whether contract, tort or otherwise; provided, however, that the
foregoing shall not limit the availability of any party hereto for relief
pursuant to Section 10.10; provided that the Investor Indemnified Parties’
remedy for recourse against the Seller Group Parties for a breach of Section
6.1(b)(xi) shall be to set-off an amount equal to the sum of (i) the accounts
payable incurred outside the ordinary course of business in breach of such
Section, plus (ii) the accounts payable whose payment was delayed in breach of
such Section, against a marketing fee payment that otherwise would be owed by
Investor to the Company pursuant to the Evergreen Collaboration Agreement.
Investor may only exercise the foregoing remedy once, within one (1) year
following the Closing, and in good faith after providing written notice of its
intention to the Seller Group Parties, such notice to contain reasonably
detailed information supporting the use of such remedy.
ARTICLE X
MISCELLANEOUS
Section 10.1 Notices. All notices, requests, demands, claims and other
communications required or permitted hereunder must be in writing and must be
delivered by nationally recognized overnight courier, email or personal
delivery. Any notice, request, demand, claim, or
64



--------------------------------------------------------------------------------



other communication required or permitted hereunder will be deemed duly given,
as applicable, (a) on the date of receipt by the addressee if sent by overnight
delivery, (b) upon receipt if sent by email or (c) upon personal delivery,
addressed as follows:
If, prior to the Closing, to the Company or any Seller Group Party, to:


King Kylie, LLC
26565 W. Agoura Road
Calabasas, CA 91302
Attention: Chairperson
with a copy (which will not constitute notice) to:


Cooley LLP
1333 2nd Street
Santa Monica, California 90401
Attention:  Dave Young
          Matt Hallinan
If, following the Closing, to any Seller Group Party or to New King Kylie
Holding Company, to:


King Kylie, LLC
26565 W. Agoura Road
Calabasas, CA 91302
Attention: Chairperson
with a copy (which will not constitute notice) to:
Cooley LLP
1333 2nd Street
Santa Monica, California 90401
Attention:  Dave Young
         Matt Hallinan
If to Investor or, following the Closing, to the Company, to:
Coty, Inc.
350 5th Avenue
New York, NY 10018
Attention: Edgar Huber
President AMAPAC
with a copy (which will not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
65



--------------------------------------------------------------------------------



New York, NY 10036
Attention:  Paul T. Schnell
         Sean C. Doyle
         Alexandra J. McCormack
Any party may change the address to which notices, requests, demands, claims,
and other communications required or permitted hereunder are to be delivered by
providing to the other parties notice in the manner herein set forth.
Section 10.2 Entire Agreement. This Agreement together with the Transaction
Documents and the Investor Confidentiality Agreement constitute the entire
agreement by and among the parties and their respective Affiliates relating to
the Contemplated Transactions and supersede any and all prior agreements,
understandings, negotiations and communications, whether oral or written, that
may have been made or entered into by or among any of the parties or any of
their respective Affiliates relating to the Contemplated Transactions.
Section 10.3 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or under
public policy, all other conditions and provisions of this Agreement will
nevertheless remain in full force and effect so long as the economic and legal
substance of the Contemplated Transactions are not affected in any manner
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties will negotiate
in good faith to modify this Agreement so as to effect the original intent of
the parties as closely as possible to the end that the Contemplated Transactions
are fulfilled in accordance with the terms hereof to the greatest extent
possible.
Section 10.4 Amendment. This Agreement may be amended or modified, but only by
an instrument in writing executed by each party hereto.
Section 10.5 Parties in Interest. This Agreement will be binding upon and inure
solely to the benefit of the parties and their permitted assigns in accordance
with Section 10.6. Nothing in this Agreement, express or implied, is intended to
or will be construed to or will confer upon any other Person any right, claim,
cause of action, benefit or remedy of any nature whatsoever under or by reason
of this Agreement. Except for Section 9.1, which is also intended to be for the
benefit of the Investor Indemnified Parties, this Agreement is not intended to
confer upon any person other than the Parties any rights or remedies under this
Agreement.
Section 10.6 Assignment. This Agreement and any rights and obligations hereunder
may not be assigned, hypothecated or otherwise transferred by any party hereto
(by operation of Law or otherwise) without the prior written agreement of each
party hereto. Notwithstanding the preceding sentence, Investor may, without the
prior written consent of the Company, assign its rights under this Agreement, in
whole or in part, to one or more of its Affiliates; provided, however, that no
such assignment shall relieve Investor of its obligations hereunder. Any
purported assignment in breach of this Section 10.6 shall be null and void.
66



--------------------------------------------------------------------------------



Section 10.7 Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the Contemplated Transactions
shall be governed by, and construed in accordance with, the internal laws of the
State of Delaware, without regard to the laws of any other jurisdiction that
might be applied because of the conflicts of laws principles of the State of
Delaware.
Section 10.8 Consent to Jurisdiction. Each party hereto irrevocably agrees that
any legal action or proceeding arising out of or relating to this Agreement or
the Contemplated Transactions brought by the other party or its successors or
assigns shall be brought and determined in the Court of Chancery of the State of
Delaware, and any state appellate court therefrom within the State of Delaware
(or, if the Chancery Court of the State of Delaware declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), and each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the aforesaid courts for itself and with respect to
its property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement or any of the
Contemplated Transactions. Each party hereto agrees not to commence any action,
suit or proceeding arising out of or relating to this Agreement or the
Contemplated Transactions except in the courts described above in Delaware,
other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in Delaware as described
herein. Each party hereto further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient. Each party hereto hereby irrevocably
and unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any action or proceeding arising out of
or relating to this Agreement or any of the Contemplated Transactions, (a) any
claim that it is not personally subject to the jurisdiction of the courts in
Delaware as described herein for any reason, (b) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (c) that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper or (iii) this Agreement, or the subject matter hereof or
any of the Contemplated Transactions, may not be enforced in or by such courts.
Section 10.9 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
DISPUTE OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
CONTEMPLATED TRANSACTIONS IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES,
AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER
LITIGATION (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BROUGHT BY ANY OF
THEM AGAINST THE OTHER, ARISING DIRECTLY OR INDIRECTLY OUT OF OR OTHERWISE
RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. BY THIS AGREEMENT,
67



--------------------------------------------------------------------------------



EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER LITIGATION
ARISING OUT OF OR OTHERWISE RELATING TO THIS AGREEMENT OR ANY OTHER AGREEMENTS
EXECUTED IN CONNECTION HEREWITH, SEEK TO ENFORCE THE FOREGOING WAIVER; (B) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (C) IT MAKES
SUCH WAIVER VOLUNTARILY; AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.9.
Section 10.10 Specific Enforcement. Each party hereto acknowledges and agrees
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached or violated. Accordingly, each party hereto shall be
entitled to specific performance of the terms hereof, including an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which such party is entitled at Law or in equity. Each party hereto
hereby further waives (a) any defense in any action for specific performance
that a remedy at law would be adequate and (b) any requirement under any Law to
post security as a prerequisite to obtaining equitable relief.
Section 10.11 No Waiver. No failure or delay on the part of any party hereto in
the exercise of any right hereunder will impair such right or be construed to be
a waiver of, or acquiescence in, any breach of any representation, warranty,
covenant or agreement herein, nor will any single or partial exercise of any
such right preclude any other or further exercise thereof or of any other right.
No waiver of any provision of this Agreement shall be deemed or shall constitute
a waiver of any other provision hereof (whether or not similar), or shall
constitute a continuing waiver unless otherwise expressly provided. No waiver of
any right or remedy hereunder shall be valid unless the same shall be in writing
and signed by the party against whom such waiver is intended to be effective.
Section 10.12 Negotiation of Agreement. The parties have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.
Section 10.13 Headings. The headings contained in this Agreement are inserted
only for reference as a matter of convenience and in no way define, limit or
describe the scope or intent of this Agreement, and will not affect in any way
the construction, meaning or interpretation of this Agreement.
Section 10.14 Counterparts; Electronic Signature. This Agreement may be executed
in any number of counterparts, and by the parties in separate counterparts, each
of which will be deemed an original for all purposes and all of which together
will constitute one and the same
68



--------------------------------------------------------------------------------



instrument. This Agreement may be executed by facsimile or .pdf signature by any
party and such signature will be deemed binding for all purposes hereof without
delivery of an original signature being thereafter required.
Section 10.15 Waiver of Conflicts; Privilege.
(a) Each of the parties hereto acknowledges and agrees that Cooley LLP has acted
as counsel to the Seller Group Parties and the Business Group Companies in
connection with the negotiation of this Agreement and consummation of the
transactions contemplated hereby.
(b) Investor hereby consents and agrees to, and agrees to cause each other
Business Group Company to consent and agree to, Cooley LLP representing any
Business Group Company, New King Kylie Holding Company and/or any Seller Group
Party after the Closing in connection with any litigation, claim or obligation
arising out of or relating to this Agreement or the transactions contemplated by
this Agreement and the other Transaction Documents, including with respect to
disputes in which the interests of any Business Group Company, the New King
Kylie Holding Company, and/or the Seller Group Parties may be directly adverse
to Investor and its Affiliates (collectively, the “Purchaser Parties”).
(c) In connection with the foregoing, Investor hereby waives and agrees not to
assert, and agrees to cause the Company and each other Business Group Company to
waive and not to assert, any conflict of interest arising from or in connection
with Cooley LLP’s representation of any Business Group Company, New King Kylie
Holding Company and the Seller Group Parties prior to and after the Closing (as
applicable).
(d) Investor further agrees, on behalf of itself and its Affiliates, that all
communications in any form or format whatsoever between or among any of Cooley
LLP or any of the Seller Group Parties, New King Kylie Holding Company, any
other Business Group Company or any of their respective Representatives with
respect to the negotiation, documentation and consummation of the transactions
contemplated by this Agreement or the other Transaction Documents (collectively,
the “Deal Communications”) shall be deemed to be retained and owned collectively
by the Seller Group Parties, shall be controlled by the Seller Group Parties and
shall not pass to or be claimed by the Purchaser Parties. All Deal
Communications that are attorney-client privileged (the “Privileged Deal
Communications”) shall remain privileged after the Closing and, except as
otherwise provided in this Section 10.16(d), the privilege and the expectation
of client confidence relating thereto shall belong solely to the Seller Group
Parties and shall be controlled by the Seller Group Parties and shall not pass
to or be claimed by Purchaser Parties.
Section 10.16 Non-Recourse. This Agreement may only be enforced against, and any
claim or cause of action based upon, arising out of, or related to this
Agreement or the transactions contemplated hereby may only be brought against,
the entities that are expressly named as parties and are signatory to this
Agreement and, in accordance with Article IX and the Joinder Agreement, New K
Skin Holding Company, as applicable, and then only with respect to the specific
obligations set forth in this Agreement and, if applicable, the Joinder
Agreement,
69



--------------------------------------------------------------------------------



with respect to such party. Except (i) to the extent a named party to this
Agreement and, in accordance with Article IX and the Joinder Agreement, the New
K Skin Holding Company (and then only to the extent of the specific obligations
undertaken by such Persons in this Agreement and if applicable, the Joinder
Agreement with respect to such party), or (ii) (a) no past, present or future
director, officer, employee, incorporator, member, partner, stockholder,
Affiliate, agent, attorney, advisor or representative or Affiliate of any named
party to this Agreement and (b) no past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent,
attorney, advisor or representative or Affiliate of any of the foregoing shall
have any liability (whether in contract, tort, equity or otherwise) for any one
or more of the representations, warranties, covenants, agreements or other
obligations or liabilities of any one or more of any Party under this Agreement
of or for any claim based on, arising out of, or related to this Agreement or
the transactions contemplated hereby.

70



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized officers as of the day and year first written
above.


KK HOLDINGS:


KING KYLIE HOLDINGS, LLC




By: /s/ Kylie Jenner
        Name: Kylie Jenner
        Title: President




KMJ TRUST:




By: /s/ Kristen M. Jenner
Kristen M. Jenner, as trustee of the KMJ 2018 Irrevocable Trust, dated May 31,
2018




KJI:


KYLIE JENNER INC.




By: /s/ Kylie Jenner
        Name: Kylie Jenner
        Title: President 


COMPANY:


KING KYLIE, LLC




By: /s/ Kylie Jenner
        Name: Kylie Jenner
        Title: Chief Executive Officer

















--------------------------------------------------------------------------------



solely for the purpose of Section 6.7
and Section 6.13


KKJ TRUST:




By: /s/ Kylie Jenner
Kylie Jenner, as trustee of the KKJ 2018 Irrevocable Trust, dated May 31, 2018


INVESTOR:




By: /s/ Elisheva Jasie
        Name: Elisheva Jasie
        Title: Authorized Officer


i.



















































